             19-23534-rdd                          Doc 17                Filed 09/18/19                      Entered 09/18/19 17:34:32                                               Main Document
                                                                                                            Pg 1 of 50

 Fill in this information to identify the case:

                Inspiron, Inc.
  Debtor name _________________________________________________________________

                                          Southern District of New York
  United States Bankruptcy Court for the:_______________________ District of ________
                                                                                                                     (State)
                                        19-23534
  Case number (If known):              _________________________


                                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                                         amended filing



Official Form 206Sum
Sum m a ry of Asse t s a nd Lia bilit ie s for N on-I ndividua ls                                                                                                                                                  12/15




Pa rt 1 :        Sum m a ry of Asse t s


1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                                   0.00
                                                                                                                                                                                                   $ __________________
           Copy line 88 from Schedule A/B ..........................................................................................................................................

     1b. Total personal property:                                                                                                                                                                       2,122,081.34
                                                                                                                                                                                                    $ __________________
           Copy line 91A from Schedule A/B ........................................................................................................................................

     1c. Total of all property:                                                                                                                                                                         2,122,081.34
                                                                                                                                                                                                    $ __________________
           Copy line 92 from Schedule A/B ..........................................................................................................................................




Pa rt 2 :        Sum m a ry of Lia bilit ie s




2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                                                   0.00
                                                                                                                                                                                                    $ __________________
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D ................................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                                                   0.00
                                                                                                                                                                                                    $ __________________
           Copy the total claims from Part 1 from line 6a of Schedule E/F .........................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F .............................................................                                           +$ __________________
                                                                                                                                                                                                        5,195,692.24



4. Total liabilities ...........................................................................................................................................................................        5,195,692.24
                                                                                                                                                                                                    $ __________________
     Lines 2 + 3a + 3b




  Official Form 206Sum                                        Summary of Assets and Liabilities for Non-Individuals                                                                                       page 1
             19-23534-rdd              Doc 17          Filed 09/18/19     Entered 09/18/19 17:34:32                     Main Document
                                                                         Pg 2 of 50
  Fill in this information to identify the case:

               Inspiron, Inc.
  Debtor name __________________________________________________________________


  United States Bankruptcy Court for the:_______________________________
                                          Southern District of New York
  Case number (If known):
                                 19-23534
                                _________________________                                                                            Check if this is an
                                                                                                                                        amended filing


Official Form 206A/B
Sche dule A/B: Asse t s — Re a l a nd Pe rsona l Prope r t y                                                                                      12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Pa rt 1 :     Ca sh a nd c a sh e quiva le nt s

1. Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
   ✔
            Yes. Fill in the information below.

     All cash or cash equivalents owned or controlled by the debtor                                                               Current value of debtor’s
                                                                                                                                  interest

2. Cash on hand                                                                                                                  $______________________
                                                                                                                                   0.00

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

    Name of institution (bank or brokerage firm)                 Type of account               Last 4 digits of account number
          Signature Bank
    3.1. _________________________________________________  Checking
                                                           ______________________              8
                                                                                               ____    5
                                                                                                      ____    4
                                                                                                             ____   8
                                                                                                                    ____         $______________________
                                                                                                                                   513,814.71
          Signature Bank
    3.2. _________________________________________________  Checking
                                                           ______________________              9
                                                                                               ____    7
                                                                                                      ____    9
                                                                                                             ____   8
                                                                                                                    ____           625,010.63
                                                                                                                                 $______________________


4. Other cash equivalents (Identify all)
    4.1. _____________________________________________________________________________________________________                   $______________________
    4.2. _____________________________________________________________________________________________________                   $______________________

5. Total of Part 1                                                                                                                 1,138,825.34
                                                                                                                                 $______________________
   Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.



Pa rt 2 :     De posit s a nd pre pa ym e nt s

6. Does the debtor have any deposits or prepayments?

   ✔
            No. Go to Part 3.
           Yes. Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor’s interest
7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit

    7.1. ________________________________________________________________________________________________________                 $______________________
    7.2._________________________________________________________________________________________________________                 $_______________________


   Official Form 206A/B                                      Schedule A/B: Assets  Real and Personal Property                                page 1
            19-23534-rdd             Doc 17           Filed 09/18/19       Entered 09/18/19 17:34:32 Main Document
Debtor           Inspiron, Inc.
                _______________________________________________________   Pg 3 of 50                          19-23534
                                                                                       Case number (if known)_____________________________________
                Name




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment

    8.1.___________________________________________________________________________________________________________                $______________________
    8.2.___________________________________________________________________________________________________________                $_______________________

9. Total of Part 2.
                                                                                                                                  $______________________
   Add lines 7 through 8. Copy the total to line 81.



Pa rt 3 :   Ac c ount s re c e iva ble

10. Does the debtor have any accounts receivable?

      No. Go to Part 4.
      Yes. Fill in the information below.
      ✔


                                                                                                                                   Current value of debtor’s
                                                                                                                                   interest
11. Accounts receivable

     11a. 90 days old or less:     463,256.00
                                  ____________________________    0.00
                                                               – ___________________________          = ........                 $______________________
                                                                                                                                    463,256.00
                                    face amount                  doubtful or uncollectible accounts

     11b. Over 90 days old:         0.00
                                   ___________________________    0.00
                                                               – ___________________________          = ........                 $______________________
                                                                                                                                    0.00
                                    face amount                  doubtful or uncollectible accounts


12. Total of Part 3
                                                                                                                                  $______________________
                                                                                                                                    463,256.00
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Pa rt 4 :   I nve st me nt s

13. Does the debtor own any investments?
      No. Go to Part 5.
      ✔


      Yes. Fill in the information below.
                                                                                                         Valuation method          Current value of debtor’s
                                                                                                         used for current value    interest

14. Mutual funds or publicly traded stocks not included in Part 1
    Name of fund or stock:
    14.1. ________________________________________________________________________________               _____________________    $________________________
    14.2. ________________________________________________________________________________               _____________________    $________________________



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture

    Name of entity:                                                                 % of ownership:
    15.1._______________________________________________________________            ________%            _____________________    $________________________
    15.2._______________________________________________________________            ________%            _____________________    $________________________

16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

    16.1.________________________________________________________________________________                ______________________   $_______________________
    16.2.________________________________________________________________________________                ______________________   $_______________________



17. Total of Part 4
                                                                                                                                  $______________________
     Add lines 14 through 16. Copy the total to line 83.



Official Form 206A/B                                         Schedule A/B: Assets  Real and Personal Property                                 page 2
            19-23534-rdd
               Inspiron, Inc.
                                     Doc 17         Filed 09/18/19              Entered 09/18/19 17:34:3219-23534      Main Document
Debtor            _______________________________________________________      Pg 4 of 50   Case number (if known)_____________________________________
                  Name




Pa rt 5 :    I nve nt ory, e x c luding a gric ult ure a sse t s

18. Does the debtor own any inventory (excluding agriculture assets)?
      No. Go to Part 6.
      ✔


      Yes. Fill in the information below.
      General description                               Date of the last           Net book value of      Valuation method used      Current value of
                                                        physical inventory         debtor's interest      for current value          debtor’s interest
                                                                                   (Where available)
19. Raw materials
    ________________________________________                  ______________                                                        $______________________
                                                              MM / DD / YYYY
                                                                                  $__________________      ______________________

20. Work in progress
    ________________________________________                  ______________                                                        $______________________
                                                              MM / DD / YYYY
                                                                                  $__________________      ______________________

21. Finished goods, including goods held for resale
    ________________________________________                  ______________                                                        $______________________
                                                              MM / DD / YYYY
                                                                                  $__________________      ______________________

22. Other inventory or supplies
    ________________________________________                  ______________                                                        $______________________
                                                              MM / DD / YYYY
                                                                                  $__________________      ______________________


23. Total of Part 5                                                                                                                 $______________________
     Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
           No
           Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

           No
           Yes. Book value _______________          Valuation method____________________ Current value______________
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
           No
           Yes

Pa rt 6 :    Fa rm ing a nd fishing-re la t e d a sse t s (ot he r t ha n t it le d m ot or ve hic le s a nd la nd)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
      No. Go to Part 7.
      ✔



      Yes. Fill in the information below.
      General description                                                          Net book value of      Valuation method used      Current value of debtor’s
                                                                                   debtor's interest      for current value          interest
                                                                                   (Where available)
28. Crops—either planted or harvested
    ______________________________________________________________                  $________________       ____________________    $______________________

29. Farm animals Examples: Livestock, poultry, farm-raised fish

    ______________________________________________________________                  $________________       ____________________    $______________________

30. Farm machinery and equipment (Other than titled motor vehicles)

    ______________________________________________________________                  $________________       ____________________    $______________________

31. Farm and fishing supplies, chemicals, and feed

    ______________________________________________________________                  $________________       ____________________    $______________________

32. Other farming and fishing-related property not already listed in Part 6
    ______________________________________________________________                  $________________       ____________________    $______________________


Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                                  page 3
            19-23534-rdd            Doc 17         Filed 09/18/19           Entered 09/18/19 17:34:32 Main Document
Debtor
                Inspiron, Inc.
               _______________________________________________________     Pg 5 of 50                          19-23534
                                                                                        Case number (if known)_____________________________________
               Name




33. Total of Part 6.
                                                                                                                               $______________________
     Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?

      No
      Yes. Is any of the debtor’s property stored at the cooperative?
        No
        Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?

      No
      Yes. Book value $_______________ Valuation method ____________________ Current value $________________
36. Is a depreciation schedule available for any of the property listed in Part 6?

      No
      Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

      No
      Yes

Pa rt 7 :   Offic e furnit ure , fix t ure s, a nd e quipm e nt ; a nd c olle c t ible s

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

      No. Go to Part 8.
      Yes. Fill in the information below.
      ✔




    General description                                                          Net book value of    Valuation method          Current value of debtor’s
                                                                                 debtor's interest    used for current value    interest
                                                                                 (Where available)
39. Office furniture
Miscellaneous Furniture
                                                                                  $________________   ____________________       10,000.00
                                                                                                                               $______________________
40. Office fixtures
Miscellaneous Office Fixtures
                                                                                  $________________   ____________________       5,000.00
                                                                                                                               $______________________
41. Office equipment, including all computer equipment and
   communication systems equipment and software
Miscellaneous Office Equipment                                                                                                   5,000.00
                                                                                  $________________   ____________________     $______________________


42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
   artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
   or baseball card collections; other collections, memorabilia, or collectibles

    42.1___________________________________________________________               $________________    ____________________    $______________________
    42.2___________________________________________________________               $________________    ____________________    $______________________
    42.3___________________________________________________________               $________________    ____________________    $______________________
43. Total of Part 7.
                                                                                                                                 20,000.00
                                                                                                                               $______________________
    Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?

     
     ✔ No
      Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     
     ✔ No
      Yes
Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                             page 4
          19-23534-rdd             Doc 17         Filed 09/18/19         Entered 09/18/19 17:34:32 Main Document
 Debtor
             Inspiron, Inc.
                _______________________________________________________
                                                                                                            19-23534
                                                                                     Case number (if known)_____________________________________
                Name
                                                                        Pg 6 of 50

Pa rt 8 : M a c hine ry, e quipme nt , a nd ve hic le s

46. Does the debtor own or lease any machinery, equipment, or vehicles?

      No. Go to Part 9.
     
     ✔
       Yes. Fill in the information below.


    General description                                                     Net book value of     Valuation method used     Current value of
                                                                            debtor's interest     for current value         debtor’s interest
    Include year, make, model, and identification numbers (i.e., VIN,
                                                                            (Where available)
    HIN, or N-number)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

    47.1___________________________________________________________          $________________     ____________________    $______________________

    47.2___________________________________________________________          $________________     ____________________    $______________________

    47.3___________________________________________________________          $________________     ____________________    $______________________

    47.4___________________________________________________________          $________________     ____________________    $______________________

48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

    48.1__________________________________________________________           $________________     ____________________    $______________________

    48.2__________________________________________________________           $________________     ____________________    $______________________

49. Aircraft and accessories

    49.1__________________________________________________________           $________________     ____________________    $______________________

    49.2__________________________________________________________           $________________     ____________________    $______________________

50. Other machinery, fixtures, and equipment
    (excluding farm machinery and equipment)
    Miscellaneous
                                                                              1,000,001.00                                   0.00
    ______________________________________________________________           $________________     ____________________    $______________________


51. Total of Part 8.                                                                                                         0.00
                                                                                                                           $______________________
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
     
     ✔    No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     
     ✔    No
         Yes




 Official Form 206A/B                                     Schedule A/B: Assets  Real and Personal Property                           page 5
            19-23534-rdd
               Inspiron, Inc.          Doc 17          Filed 09/18/19          Entered 09/18/19 17:34:3219-23534      Main Document
 Debtor           _______________________________________________________     Pg 7 of 50   Case number (if known)_____________________________________
                  Name




Pa rt 9 :    Re a l prope rt y

54. Does the debtor own or lease any real property?
        No. Go to Part 10.
        Yes. Fill in the information below.
       ✔



55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

       Description and location of property                   Nature and extent      Net book value of    Valuation method used    Current value of
       Include street address or other description such as    of debtor’s interest   debtor's interest    for current value        debtor’s interest
       Assessor Parcel Number (APN), and type of property     in property            (Where available)
       (for example, acreage, factory, warehouse, apartment
       or office building), if available.
       22 Cortlandt Street                                     Office Lease
55.1
       New York, NY
                                                                                                                                    0.00
                                                                                     $_______________     ____________________     $_____________________
       535 Eight Avenue, 12th Flr.                            Office Lease
55.2
       New York, NY
                                                                                                                                    0.00
                                                                                     $_______________     ____________________     $_____________________
       11 Stearns Ridge                                       Office - Month to
55.3 Irvington, NY                                            Month Lease
                                                                                                                                    0.00
                                                                                     $_______________     ____________________     $_____________________


56. Total of Part 9.                                                                                                                0.00
                                                                                                                                   $_____________________
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
       
       ✔    No
           Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       
       ✔    No
           Yes

Pa rt 1 0 : I nt a ngible s a nd int e lle c t ua l prope rty

59. Does the debtor have any interests in intangibles or intellectual property?
        No. Go to Part 11.
       ✔


        Yes. Fill in the information below.
        General description                                                          Net book value of    Valuation method         Current value of
                                                                                     debtor's interest    used for current value   debtor’s interest
                                                                                     (Where available)
60. Patents, copyrights, trademarks, and trade secrets
       ______________________________________________________________                $_________________   ______________________   $____________________

61. Internet domain names and websites
       ______________________________________________________________                $_________________   ______________________    $____________________

62. Licenses, franchises, and royalties
       ______________________________________________________________                $_________________   ______________________    $____________________

63. Customer lists, mailing lists, or other compilations
       ______________________________________________________________                $_________________   ______________________    $____________________

64. Other intangibles, or intellectual property
       ______________________________________________________________                 $________________   _____________________    $____________________
65. Goodwill
       ______________________________________________________________                 $________________   _____________________    $____________________

66. Total of Part 10.
                                                                                                                                   $____________________
       Add lines 60 through 65. Copy the total to line 89.




 Official Form 206A/B                                            Schedule A/B: Assets  Real and Personal Property                            page 6
           19-23534-rdd                 Doc 17          Filed 09/18/19     Entered 09/18/19 17:34:32 Main Document
Debtor            Inspiron, Inc.
                 _______________________________________________________  Pg 8 of 50                          19-23534
                                                                                       Case number (if known)_____________________________________
                 Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
         No
         Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
         No
         Yes

Pa rt 1 1 : All ot he r a sse t s

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
          No. Go to Part 12.
     ✔
           Yes. Fill in the information below.
                                                                                                                                        Current value of
                                                                                                                                        debtor’s interest
71. Notes receivable
     Description (include name of obligor)

     ______________________________________________________
                                                                       _______________     –   __________________________         =   $_____________________
                                                                       Total face amount       doubtful or uncollectible amount

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

     _________________________________________________________________________________
                                                                                                             Tax year ___________      $_____________________
     _________________________________________________________________________________
                                                                                                             Tax year ___________      $_____________________
     _________________________________________________________________________________
                                                                                                             Tax year ___________      $_____________________

73. Interests in insurance policies or annuities
    ______________________________________________________________                                                                     $_______________________

74. Causes of action against third parties (whether or not a lawsuit
    has been filed)
     Materials Corp.
    ______________________________________________________________                                                                       500,000.00
                                                                                                                                       $_______________________
    Nature of claim                     Monies Loaned - damages for walking off job
                                       ___________________________________

    Amount requested                     500,000.00
                                       $________________

75. Other contingent and unliquidated claims or causes of action of
    every nature, including counterclaims of the debtor and rights to
    set off claims
    ______________________________________________________________                                                                     $_______________________

    Nature of claim                    ___________________________________

    Amount requested                   $________________

76. Trusts, equitable or future interests in property

    ______________________________________________________________                                                                      $_____________________

77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
   ____________________________________________________________                                                                        $_____________________
   ____________________________________________________________                                                                        $_____________________
78. Total of Part 11.
                                                                                                                                         500,000.00
                                                                                                                                       $_____________________
    Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    
    ✔     No
         Yes

Official Form 206A/B                                          Schedule A/B: Assets  Real and Personal Property                                    page 7
              19-23534-rdd
                 Inspiron, Inc.
                                          Doc 17             Filed 09/18/19                Entered 09/18/19 17:34:3219-23534      Main Document
Debtor            _______________________________________________________                 Pg 9 of 50   Case number (if known)_____________________________________
                  Name




Pa rt 1 2 :      Sum ma ry



In Part 12 copy all of the totals from the earlier parts of the form.


       Type of property                                                                             Current value of                         Current value
                                                                                                    personal property                        of real property
                                                                                                         1,138,825.34
80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                 $_______________

                                                                                                         0.00
81. Deposits and prepayments. Copy line 9, Part 2.                                                     $_______________

                                                                                                         463,256.00
82. Accounts receivable. Copy line 12, Part 3.                                                         $_______________

                                                                                                         0.00
83. Investments. Copy line 17, Part 4.                                                                 $_______________
                                                                                                         0.00
84. Inventory. Copy line 23, Part 5.                                                                   $_______________
                                                                                                         0.00
85. Farming and fishing-related assets. Copy line 33, Part 6.                                          $_______________

86. Office furniture, fixtures, and equipment; and collectibles.                                         20,000.00
                                                                                                       $_______________
     Copy line 43, Part 7.
                                                                                                         0.00
87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                          $_______________

                                                                                                                                               0.00
                                                                                                                                             $________________
88. Real property. Copy line 56, Part 9. . .................................................................................. 
                                                                                                         0.00
89. Intangibles and intellectual property. Copy line 66, Part 10.                                      $_______________

                                                                                                         500,000.00
90. All other assets. Copy line 78, Part 11.                                                      +    $_______________

                                                                                                         2,122,081.34                          0.00
91. Total. Add lines 80 through 90 for each column. ........................... 91a.                   $_______________           +   91b.
                                                                                                                                             $________________




                                                                  2,122,081.34                                                                                     2,122,081.34
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................     $__________________




Official Form 206A/B                                                     Schedule A/B: Assets  Real and Personal Property                                               page 8
             19-23534-rdd                  Doc 17                Filed 09/18/19 Entered 09/18/19 17:34:32                                  Main Document
  Fill in this information to identify the case:
                                                                               Pg 10 of 50
              Inspiron, Inc.
  Debtor name __________________________________________________________________
                                          _______________________________________
  United States Bankruptcy Court for the: Southern  District of New York
                                 19-23534
  Case number (If known):       _________________________                                                                                                  Check if this is an
                                                                                                                                                               amended filing
 Official Form 206D
 Sc he dule D: Cre dit ors Who H a ve Cla im s Se c ure d by Prope rt y                                                                                                   12/15
 Be as complete and accurate as possible.

 1. Do any creditors have claims secured by debtor’s property?
        No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.

 Pa rt 1 :      List Cre dit ors Who H a ve Se c ure d Cla im s
                                                                                                                                    Column A                  Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
    secured claim, list the creditor separately for each claim.                                                                     Amount of claim           Value of collateral
                                                                                                                                    Do not deduct the value   that supports this
2.1 Creditor’s name                                                Describe debtor’s property that is subject to a lien             of collateral.            claim


      __________________________________________                                                                                    $__________________        $_________________

     Creditor’s mailing address

      ________________________________________________________

      ________________________________________________________

                                                                   Describe the lien
    Creditor’s email address, if known
                                                                    _________________________________________________
      _________________________________________
                                                                   Is the creditor an insider or related party?
    Date debt was incurred           __________________                No
    Last 4 digits of account                                           Yes
    number                   _________________                      Is anyone else liable on this claim?
    Do multiple creditors have an interest in the                      No
    same property?                                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     No
                                                                    As of the petition filing date, the claim is:
     Yes. Specify each creditor, including this creditor,
                                                                    Check all that apply.
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed
2.2 Creditor’s name                                                Describe debtor’s property that is subject to a lien
                                                                                                                                    $__________________        $_________________
      __________________________________________
     Creditor’s mailing address
      ________________________________________________________

      ________________________________________________________


    Creditor’s email address, if known
      _________________________________________
                                                                    Describe the lien
    Date debt was incurred __________________
    Last 4 digits of account                                        _________________________________________________
    number                   _________________
                                                                    Is the creditor an insider or related party?
    Do multiple creditors have an interest in the                      No
    same property?                                                     Yes
     No                                                            Is anyone else liable on this claim?
     Yes. Have you already specified the relative                     No
              priority?
                                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             No. Specify each creditor, including this
                   creditor, and its relative priority.             As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                       Contingent
             Yes. The relative priority of creditors is               Unliquidated
                  specified on lines _____                             Disputed

 3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                     $________________
    Page, if any.
   Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                             0
                                                                                                                                                                 page 1 of ___
               19-23534-rdd             Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                             Main Document
      Fill in this information to identify the case:                 Pg 11 of 50
      Debtor
                      Inspiron, Inc.
                      __________________________________________________________________

                                              Southern District of New York
      United States Bankruptcy Court for the: ________________________________

      Case number      19-23534
                       ___________________________________________
      (If known)

                                                                                                                                        Check if this is an
                                                                                                                                           amended filing
  Official Form 206E/F
  Sc he dule E/F: Cre dit ors Who Ha ve U nse c ure d Cla im s                                                                                       12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
  unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
  on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
  (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
  the Additional Page of that Part included in this form.

 Pa rt 1 :         List All Cre ditors w ith PRI ORI T Y U nse c ure d Cla im s

 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
      
      ✔    No. Go to Part 2.
          Yes. Go to line 2.

 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
       3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim                Priority amount
2.1 Priority creditor’s name and mailing address               As of the petition filing date, the claim is: $______________________   $_________________
                                                               Check all that apply.
                                                                  Contingent
                                                                  Unliquidated
                                                                  Disputed

                                                               Basis for the claim:
      Date or dates debt was incurred
      _________________________________

      Last 4 digits of account                                 Is the claim subject to offset?
      number      _______________________                       No
                                                                Yes
      Specify Code subsection of PRIORITY unsecured
      claim: 11 U.S.C. § 507(a) (_____)
      Priority creditor’s name and mailing address
2.2                                                            As of the petition filing date, the claim is: $______________________   $_________________
                                                               Check all that apply.
                                                                  Contingent
                                                                  Unliquidated
                                                                  Disputed

                                                               Basis for the claim:
      Date or dates debt was incurred
      _________________________________

      Last 4 digits of account
      number      _______________________                      Is the claim subject to offset?
                                                                No
      Specify Code subsection of PRIORITY unsecured             Yes
      claim: 11 U.S.C. § 507(a) (_____)

2.3 Priority creditor’s name and mailing address               As of the petition filing date, the claim is: $______________________   $_________________
                                                               Check all that apply.
                                                                  Contingent
                                                                  Unliquidated
                                                                  Disputed

                                                               Basis for the claim:
      Date or dates debt was incurred
      _________________________________

      Last 4 digits of account
      number      _______________________                      Is the claim subject to offset?
                                                                No
      Specify Code subsection of PRIORITY unsecured             Yes
      claim: 11 U.S.C. § 507(a) (_____)



  Official Form 206E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                               13
                                                                                                                                            page 1 of ___
  Debtor
             19-23534-rdd
                Inspiron, Inc.    Doc 17 Filed 09/18/19 Entered 09/18/19
                _______________________________________________________
                                                                                     17:34:3219-23534    Main Document
                                                                              Case number (if known)_____________________________________
                Name                                              Pg 12 of 50
 Pa rt 2 :    List All Cre ditors w ith NONPRI ORI T Y U nse c ure d Cla ims

 3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
    unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                               Amount of claim
                                                                           As of the petition filing date, the claim is:
3.1 Nonpriority creditor’s name and mailing address                        Check all that apply.
    535 Eighth Avenue LLC                                                                                                      39,974.12
                                                                                                                             $________________________________
                                                                              Contingent
    c/o Olmstead properties, Inc,                                             Unliquidated
    575 8th Ave #2400                                                         Disputed
    New York, NY, 10018                                                                            Landlord
                                                                           Basis for the claim:



    Date or dates debt was incurred            ___________________          Is the claim subject to offset?

    Last 4 digits of account number            ___________________         
                                                                           ✔   No
                                                                              Yes

3.2 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    ADS WINDOWS                                                            Check all that apply.                               17,280.00
                                                                                                                             $________________________________
    25 STAR STREET                                                            Contingent
                                                                              Unliquidated
    Iselin, NJ, 8830                                                          Disputed
                                                                           Basis for the claim:
                                                                                                   Subcontractor to be paid with Lien Law Article 3A Trust Funds to be rece


    Date or dates debt was incurred            ___________________         Is the claim subject to offset?
                                                                           
                                                                           ✔   No
    Last 4 digits of account number            __________________             Yes
                                                                           As of the petition filing date, the claim is:
3.3 Nonpriority creditor’s name and mailing address                        Check all that apply.
    Alen Gershkovich                                                                                                           1,500,000.00
                                                                                                                             $________________________________
                                                                              Contingent
    11 Stearns Ridge                                                          Unliquidated
    Irvington, NY, 10533                                                      Disputed
                                                                           Basis for the claim:
                                                                                                   Loan to company

    Date or dates debt was incurred            ___________________
                                                                            Is the claim subject to offset?
    Last 4 digits of account number            __________________          
                                                                           ✔   No
                                                                              Yes
3.4 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    AMERICAN SECURITY SYSTEMS                                              Check all that apply.
                                                                                                                               600.00
                                                                                                                             $________________________________
    5-44 50TH AVENUE                                                          Contingent
                                                                              Unliquidated
    Long Island City, NY, 11101                                               Disputed
                                                                            Basis for the claim:


    Date or dates debt was incurred            ___________________         Is the claim subject to offset?

    Last 4 digits of account number            __________________          
                                                                           ✔
                                                                               No
                                                                              Yes
3.5 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    AR Consulting Engineer                                                                                                     15,000.00
                                                                                                                             $________________________________
                                                                           Check all that apply.
    955 Yonkers Avenue Suite #106                                             Contingent
                                                                              Unliquidated
    Yonkers, NY, 10704                                                        Disputed
                                                                           Basis for the claim:

    Date or dates debt was incurred            ___________________
                                                                           Is the claim subject to offset?
    Last 4 digits of account number            __________________          
                                                                           ✔   No
                                                                              Yes
3.6 Nonpriority creditor’s name and mailing address                        As of the petition filing date, the claim is:
    BROTHERS ACM DRYWALL INC                                                                                                   28,925.09
                                                                                                                             $________________________________
                                                                           Check all that apply.
    693 FLATBUSH AVE                                                          Contingent
                                                                              Unliquidated
     Brooklyn , NY, 11225                                                     Disputed
                                                                           Basis for the claim:    Subcontractor to be paid with Article 3A Trust Funds to be

    Date or dates debt was incurred            ___________________         Is the claim subject to offset?
    Last 4 digits of account number            ___________________         
                                                                           ✔
                                                                               No
                                                                              Yes


    Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                                       2 of ___
                                                                                                                                                      page __    13
  Debtor
             19-23534-rdd
                Inspiron, Inc.    Doc 17 Filed 09/18/19 Entered 09/18/19
                _______________________________________________________
                                                                                     17:34:3219-23534    Main Document
                                                                              Case number (if known)_____________________________________
                Name                                              Pg 13 of 50
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  7
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             2,337.84
                                                                                                                    $________________________________
 Callahead                                                             Contingent
 304 Crossbay Blvd                                                     Unliquidated
                                                                       Disputed
 Broad Channel, NY, 11693
                                                                    Basis for the claim:



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  8
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      2,475.00
                                                                                                                    $________________________________
 CERTIFIED SITE SAFETY
 99 LAFAYETTE AVE                                                      Contingent
                                                                       Unliquidated
 White Plains, NY, 10603                                               Disputed

                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  9
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 City Safety                                                        Check all that apply.
                                                                                                                     22,786.50
                                                                                                                    $________________________________
 21 West 38th Street, suite 1102                                       Contingent
                                                                       Unliquidated
 New York, NY, 10018                                                   Disputed
                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received

        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  10
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     4,301.00
                                                                                                                    $________________________________
 CS Bridge Corp.                                                    Check all that apply.
 PO Box 630200                                                         Contingent
                                                                       Unliquidated
 Little Neck, NY, 11363                                                Disputed

                                                                    Basis for the claim:



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  11
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 CUSTOM GRANITE & MARBLE                                            Check all that apply.
                                                                                                                      12,772.61
                                                                                                                    $________________________________
 49 DAY ST. SUITE 301                                                  Contingent
                                                                       Unliquidated
 Norwalk, CT, 6854                                                     Disputed
                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




       Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                                 3 of ___
                                                                                                                                            page __    13
  Debtor
             19-23534-rdd
                Inspiron, Inc.    Doc 17 Filed 09/18/19 Entered 09/18/19
                _______________________________________________________
                                                                                     17:34:3219-23534    Main Document
                                                                              Case number (if known)_____________________________________
                Name                                              Pg 14 of 50
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  12
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             1,522.90
                                                                                                                    $________________________________
 De Lang Landen                                                        Contingent
 PO Boxs 41602                                                         Unliquidated
 Philadelphia, 19101-1602                                              Disputed

                                                                    Basis for the claim: Copier Lease



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  13
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      51,852.23
                                                                                                                    $________________________________
 ELITE FLOORING
 5308 13TH AVENUE STE #242                                             Contingent
                                                                       Unliquidated
 Brooklyn , NY, 11219                                                  Disputed

                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  14
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Elkwood Company                                                    Check all that apply.
                                                                                                                     31,846.00
                                                                                                                    $________________________________
 1736 64th Street Apt 2F                                               Contingent
                                                                       Unliquidated
 Brooklyn , NY, 11204                                                  Disputed
                                                                    Basis for the claim:



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  15
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     5,904.00
                                                                                                                    $________________________________
 European Renovators                                                Check all that apply.
 301 Willow Street                                                     Contingent
                                                                       Unliquidated
 South Hempstead, NY, 11550                                            Disputed

                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  16
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 GOLIATH CONTRACTING INC                                            Check all that apply.
                                                                                                                      6,510.29
                                                                                                                    $________________________________
 10 BEECH STREET                                                       Contingent
                                                                       Unliquidated
 emlwood Park, NJ, 7407                                                Disputed
                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




       Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                                 4 of ___
                                                                                                                                            page __    13
  Debtor
             19-23534-rdd
                Inspiron, Inc.    Doc 17 Filed 09/18/19 Entered 09/18/19
                _______________________________________________________
                                                                                     17:34:3219-23534    Main Document
                                                                              Case number (if known)_____________________________________
                Name                                              Pg 15 of 50
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  17
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             175.00
                                                                                                                    $________________________________
 GOT SOLUTIONS                                                         Contingent
 19 HIGHT ST                                                           Unliquidated
                                                                       Disputed
 Greenwich, CT, 6830
                                                                    Basis for the claim:



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  18
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      33,400.00
                                                                                                                    $________________________________
 GP LANSCAPING
 PO BOX 15                                                             Contingent
                                                                       Unliquidated
 Center Moriches, NY, 11934                                            Disputed

                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  19
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Growth Dynamics                                                    Check all that apply.
                                                                                                                     2,000.00
                                                                                                                    $________________________________
 1450 E Boot Road, Ste 300 B                                           Contingent
 West Chester, PA, 19380                                               Unliquidated
                                                                       Disputed
                                                                    Basis for the claim: Corporate Coach



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  20
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     3,250.00
                                                                                                                    $________________________________
 Harris Water Main & Sewer                                          Check all that apply.
 2600 Atlantic Avenue                                                  Contingent
 Brooklyn, NY, 11207                                                   Unliquidated
                                                                       Disputed

                                                                    Basis for the claim:



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  21
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 HD SUPPLY                                                          Check all that apply.
                                                                                                                      30.36
                                                                                                                    $________________________________
 30-30 60TH STREET                                                     Contingent
                                                                       Unliquidated
 Woodside , NY, 11377                                                  Disputed
                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




       Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                                 5 of ___
                                                                                                                                            page __    13
  Debtor
             19-23534-rdd
                Inspiron, Inc.    Doc 17 Filed 09/18/19 Entered 09/18/19
                _______________________________________________________
                                                                                     17:34:3219-23534    Main Document
                                                                              Case number (if known)_____________________________________
                Name                                              Pg 16 of 50
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  22
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             837,300.00
                                                                                                                    $________________________________
 Kenneth Hart                                                          Contingent
 c/o Jeffrey M. Kramer                                                 Unliquidated
 26 Court Street                                                    
                                                                    ✔   Disputed
 Brooklyn, NY, 11242
                                                                    Basis for the claim: Litigation



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  23
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      1,569.90
                                                                                                                    $________________________________
 Loconsolo Paint
 2662 Coney Island Ave                                                 Contingent
 Brooklyn, NY, 11223                                                   Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: vendor



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  24
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Loconsolo Paints                                                   Check all that apply.
                                                                                                                     4,245.98
                                                                                                                    $________________________________
 2662 Coney Island Ave                                                 Contingent
                                                                       Unliquidated
 Brooklyn , NY, 11223                                                  Disputed
                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received

        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  25
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     1,700.00
                                                                                                                    $________________________________
 M&S Steel Fabricators INC                                          Check all that apply.
 8965 215th Place                                                      Contingent
                                                                       Unliquidated
 Queens Village, NY, 11427                                             Disputed

                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  26
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 MARJAM                                                             Check all that apply.
                                                                                                                      7,438.34
                                                                                                                    $________________________________
 855 T Conklin st.                                                     Contingent
                                                                       Unliquidated
 Farmingdale, NY, 11735                                                Disputed
                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




       Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                                 6 of ___
                                                                                                                                            page __    13
  Debtor
             19-23534-rdd
                Inspiron, Inc.    Doc 17 Filed 09/18/19 Entered 09/18/19
                _______________________________________________________
                                                                                     17:34:3219-23534    Main Document
                                                                              Case number (if known)_____________________________________
                Name                                              Pg 17 of 50
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  27
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             5,390.00
                                                                                                                    $________________________________
 Marvel Contracting Service, Inc.                                      Contingent
 58-19 230th Street                                                    Unliquidated
                                                                       Disputed
 Oakland Gardens, NY, 11364
                                                                    Basis for the claim:



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  28
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      17,427.77
                                                                                                                    $________________________________
 MIDWOOD LUMBER & MILLWORK
 1169 CONEY ISLAND AVE                                                 Contingent
                                                                       Unliquidated
 Brooklyn , NY, 11230                                                  Disputed

                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  29
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 New York Insulation                                                Check all that apply.
                                                                                                                     6,100.00
                                                                                                                    $________________________________
 58-48 59th Street                                                     Contingent
                                                                       Unliquidated
 Maspeth, NY, 11378                                                    Disputed
                                                                    Basis for the claim:



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  30
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     1,586.00
                                                                                                                    $________________________________
 Northeast Service Interiors, LLC                                   Check all that apply.
 56-01 Nurge Avenue 2nd Flr Rear                                       Contingent
 Maspeth, NY, 11378                                                    Unliquidated
                                                                       Disputed

                                                                    Basis for the claim:



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  31
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 OTIS ELEVATOR                                                      Check all that apply.
                                                                                                                      32,238.00
                                                                                                                    $________________________________
 PO BOX 13716                                                          Contingent
                                                                       Unliquidated
 Newark, NJ, 07188-0716                                                Disputed
                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




       Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                                 7 of ___
                                                                                                                                            page __    13
  Debtor
             19-23534-rdd
                Inspiron, Inc.    Doc 17 Filed 09/18/19 Entered 09/18/19
                _______________________________________________________
                                                                                     17:34:3219-23534    Main Document
                                                                              Case number (if known)_____________________________________
                Name                                              Pg 18 of 50
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                        Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  32
3.___ Nonpriority creditor’s name and mailing address                As of the petition filing date, the claim is:
                                                                     Check all that apply.                             90,000.00
                                                                                                                     $________________________________
 Prostar Plumbing Heating & Mechanical Inc.                             Contingent
 545 Midland Ave                                                        Unliquidated
 Staten Island, NY, 10306                                               Disputed

                                                                     Basis for the claim:



                                                                     Is the claim subject to offset?
        Date or dates debt was incurred       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
        Last 4 digits of account number       ___________________
  33
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                     Check all that apply.
                                                                                                                       67,400.00
                                                                                                                     $________________________________
 Rite Tech, Inc.
 3 Dorothea Street                                                      Contingent
 Plainview, NY, 11803                                                   Unliquidated
                                                                        Disputed

                                                                     Basis for the claim:



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       ___________________
                                                                     
                                                                     ✔
                                                                         No
                                                                        Yes
  34
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Rose Mechanical                                                     Check all that apply.
                                                                                                                      55,800.00
                                                                                                                     $________________________________
 595 Old Willets Path Suite D                                           Contingent
                                                                        Unliquidated
 Hauppage, NY, 11788                                                    Disputed
                                                                     Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                             received

        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
        Last 4 digits of account number       __________________     
                                                                     ✔
                                                                         No
                                                                        Yes
  35
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
                                                                                                                      76,190.73
                                                                                                                     $________________________________
 Safeway Services Corp                                               Check all that apply.
 PO Box 630407                                                          Contingent
 Little Neck, NY, 11362                                                 Unliquidated
                                                                        Disputed

                                                                     Basis for the claim: Excavating services



        Date or dates debt was incurred       ___________________    Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes
  36
3.___ Nonpriority creditor’s name and mailing address
                                                                     As of the petition filing date, the claim is:
 Sky Management                                                      Check all that apply.
                                                                                                                       1,899,969.25
                                                                                                                     $________________________________
 c/o Cole Shotz PC                                                      Contingent
 1325 Avenue of the Americas ste 1900                                   Unliquidated
 New York, NY, 10019                                                 
                                                                     ✔
                                                                         Disputed
                                                                     Basis for the claim:



        Date or dates debt was incurred       ____________________   Is the claim subject to offset?
                                                                     
                                                                     ✔
                                                                         No
        Last 4 digits of account number       ___________________       Yes




       Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                                 8 of ___
                                                                                                                                             page __    13
  Debtor
             19-23534-rdd
                Inspiron, Inc.    Doc 17 Filed 09/18/19 Entered 09/18/19
                _______________________________________________________
                                                                                     17:34:3219-23534    Main Document
                                                                              Case number (if known)_____________________________________
                Name                                              Pg 19 of 50
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  37
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             0.00
                                                                                                                    $________________________________
 Sky Materials                                                         Contingent
 57-00 47th Street                                                     Unliquidated
                                                                       Disputed
 Flushing, NY, 11378
                                                                    Basis for the claim: Credit Card Debt



                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  38
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      4,800.00
                                                                                                                    $________________________________
 Sonex Construction Corp
 34-37 208th Street                                                    Contingent
 Bayside, NY, 11361                                                    Unliquidated
                                                                       Disputed

                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  39
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 Spolzino Smith Buss & Jacobs                                       Check all that apply.
                                                                                                                     3,675.00
                                                                                                                    $________________________________
 attn: Jacob Amir, Esq.                                                Contingent
 81 Main Street, Ste 306                                               Unliquidated
 White Plains, NY, 10601                                               Disputed
                                                                    Basis for the claim: Pre-petition Legal Fees



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  40
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     64,601.49
                                                                                                                    $________________________________
 Thyssenkrupp Elevator                                              Check all that apply.
 7481 N.W. 66th street                                                 Contingent
                                                                       Unliquidated
 Miami, FL, 33166                                                      Disputed

                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  41
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 TOWN APPLIANCE                                                     Check all that apply.
                                                                                                                      49,120.49
                                                                                                                    $________________________________
 10 SOUTH CLIFFOTN AVE                                                 Contingent
                                                                       Unliquidated
 Lakewood, NJ, 8701                                                    Disputed
                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




       Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                                 9 of ___
                                                                                                                                            page __    13
  Debtor
             19-23534-rdd
                Inspiron, Inc.    Doc 17 Filed 09/18/19 Entered 09/18/19
                _______________________________________________________
                                                                                     17:34:3219-23534    Main Document
                                                                              Case number (if known)_____________________________________
                Name                                              Pg 20 of 50
Pa rt 2 :     Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  42
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             5,000.00
                                                                                                                    $________________________________
 TSA Builders Corp.                                                    Contingent
 684 83rd street                                                       Unliquidated
                                                                       Disputed
 Brooklyn, NY, 11228
                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received

                                                                    Is the claim subject to offset?
        Date or dates debt was incurred      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
        Last 4 digits of account number      ___________________
  43
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.
                                                                                                                      3,623.95
                                                                                                                    $________________________________
 Van Comm Corp
 115 Bennett Place Staten Island NY 10312                              Contingent
                                                                       Unliquidated
 Staten Island, NY, 10312                                              Disputed

                                                                    Basis for the claim:



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
  44
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 VENUS FIRE PROTECTION & SAFETY                                     Check all that apply.
                                                                                                                     3,036.40
                                                                                                                    $________________________________
 700 3RD STREET                                                        Contingent
                                                                       Unliquidated
 Brooklyn, NY, 11232                                                   Disputed
                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received

        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
        Last 4 digits of account number      __________________     
                                                                    ✔
                                                                        No
                                                                       Yes
  45
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                                                                     128,936.00
                                                                                                                    $________________________________
 We Work                                                            Check all that apply.
 Attn: Waren Hershkowitz                                               Contingent
 115 W 18th STreet                                                     Unliquidated
 New York, NY, 10011                                                   Disputed

                                                                    Basis for the claim: Commission for brokering sublease



        Date or dates debt was incurred      ___________________    Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes
  46
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
 World Wide Environmental                                           Check all that apply.
                                                                                                                      17,600.00
                                                                                                                    $________________________________
 53 Scott Ave                                                          Contingent
                                                                       Unliquidated
 Brooklyn, NY, 11237                                                   Disputed
                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received


        Date or dates debt was incurred      ____________________   Is the claim subject to offset?
                                                                    
                                                                    ✔
                                                                        No
        Last 4 digits of account number      ___________________       Yes




       Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                            page __
                                                                                                                                                 10 of ___
                                                                                                                                                        13
  Debtor
            19-23534-rdd
               Inspiron, Inc.    Doc 17 Filed 09/18/19 Entered 09/18/19
               _______________________________________________________
                                                                                    17:34:3219-23534    Main Document
                                                                             Case number (if known)_____________________________________
               Name                                              Pg 21 of 50
Pa rt 2 :   Addit iona l Pa ge


  Copy this page only if more space is needed. Continue numbering the lines sequentially from the
                                                                                                                       Amount of claim
  previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

  47
3.___ Nonpriority creditor’s name and mailing address               As of the petition filing date, the claim is:
                                                                    Check all that apply.                             28,000.00
                                                                                                                    $________________________________
 Zin Electrical Inc.                                                   Contingent
 1267 Utica Avenue                                                     Unliquidated
                                                                       Disputed
 Brooklyn, NY, 11203
                                                                    Basis for the claim: Subcontractor to be paid with Article 3A Trust Funds to be
                                                                                            received

                                                                    Is the claim subject to offset?
     Date or dates debt was incurred         ___________________
                                                                    
                                                                    ✔
                                                                        No
                                                                       Yes
     Last 4 digits of account number         ___________________

3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim:



     Date or dates debt was incurred         ___________________    Is the claim subject to offset?
     Last 4 digits of account number         ___________________
                                                                       No
                                                                       Yes

3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim:



     Date or dates debt was incurred         ___________________    Is the claim subject to offset?
     Last 4 digits of account number         __________________        No
                                                                       Yes
3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed

                                                                    Basis for the claim:



     Date or dates debt was incurred         ___________________    Is the claim subject to offset?
                                                                       No
     Last 4 digits of account number         ___________________       Yes

3.___ Nonpriority creditor’s name and mailing address
                                                                    As of the petition filing date, the claim is:
                                                                    Check all that apply.                           $________________________________
                                                                       Contingent
                                                                       Unliquidated
                                                                       Disputed
                                                                    Basis for the claim:



     Date or dates debt was incurred         ____________________   Is the claim subject to offset?
                                                                       No
     Last 4 digits of account number         ___________________       Yes




    Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                                            page __
                                                                                                                                                 11 of ___
                                                                                                                                                        13
     Debtor
                19-23534-rdd
                  Inspiron, Inc.     Doc 17 Filed 09/18/19 Entered 09/18/19
                   _______________________________________________________
                                                                                        17:34:3219-23534    Main Document
                                                                                 Case number (if known)_____________________________________
                   Name                                              Pg 22 of 50
Pa rt 3 :           List Ot he rs t o Be N ot ifie d About Unse c ure d Cla ims


4.     List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
       assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



              Name and mailing address                                                         On which line in Part 1 or Part 2 is the         Last 4 digits of
                                                                                               related creditor (if any) listed?                account number, if
                                                                                                                                                any
          Sky Materials c/o Cole Schotz PC
4.1.      1325 Avenue of the Americas                                                               3.37
                                                                                               Line _____
          Ste 1900                                                                                                                              ________________
          New York, NY, 10019                                                                       Not listed. Explain:


4.2.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.3.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.4.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



41.                                                                                            Line _____

                                                                                                  Not listed. Explain                          ________________



4.5.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.6.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.7.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.8.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.9.                                                                                           Line _____

                                                                                                  Not listed. Explain                          ________________



4.10.                                                                                          Line _____

                                                                                                  Not listed. Explain                          ________________



4.11.
                                                                                               Line _____

                                                                                                  Not listed. Explain                          ________________




       Official Form 206E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                                              13
                                                                                                                                                                12 of ___
                                                                                                                                                           page __
 Debtor
            19-23534-rdd
              Inspiron, Inc.     Doc 17 Filed 09/18/19 Entered 09/18/19
               _______________________________________________________
                                                                                    17:34:3219-23534    Main Document
                                                                             Case number (if known)_____________________________________
               Name                                              Pg 23 of 50
Pa rt 4 :     T ot a l Amount s of the Priority a nd N onpriorit y Unse c ure d Cla im s


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                          Total of claim amounts



5a. Total claims from Part 1                                                                   5a.
                                                                                                           0.00
                                                                                                         $_____________________________




5b. Total claims from Part 2                                                                   5b.   +     5,195,692.24
                                                                                                         $_____________________________




5c. Total of Parts 1 and 2                                                                                 5,195,692.24
                                                                                               5c.       $_____________________________
   Lines 5a + 5b = 5c.




   Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                  page __
                                                                                                                                        13 of ___
                                                                                                                                               13
           19-23534-rdd             Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                               Main Document
                                                                 Pg 24 of 50
 Fill in this information to identify the case:

             Inspiron, Inc.
 Debtor name __________________________________________________________________

                                         Southern District of New
 United States Bankruptcy Court for the:______________________          York
                            19-23534                                         11
 Case number (If known):    _________________________                Chapter _____



                                                                                                                                         Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Sc he dule G: Ex e c ut ory Cont ra c t s a nd U ne x pire d Le a se s                                                                                12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1. Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
       Form 206A/B).
 2. List all contracts and unexpired leases                                               State the name and mailing address for all other parties with
                                                                                          whom the debtor has an executory contract or unexpired lease
                                       Nonresidential Real Property Lease:               535 Eighth Avenue LLC
         State what the contract or                                                      c/o Olmstead Properties
 2.1     lease is for and the nature
         of the debtor’s interest
                                                                                         575 Eighth Avenue, Ste. 2400
                                                                                         New York, NY, 10018
         State the term remaining
         List the contract number of
         any government contract

                                       Copier Lease                                      Reliable
         State what the contract or                                                      4442 Arthur Kill Road
 2.2     lease is for and the nature
         of the debtor’s interest                                                        Staten Island, NY, 10309

         State the term remaining
         List the contract number of
         any government contract

                                       AIA Standard Form Agreement                        Julian Svedosh
         State what the contract or    Owner / Contractor                                 535 Classon Avenue., #501
 2.3     lease is for and the nature
         of the debtor’s interest      Project: 1283 Bergen St., Brooklyn                 Brooklyn, NY, 11238
                                       NY 11213
         State the term remaining
         List the contract number of
         any government contract

                                       AIA Standard Form Agreement                        120 Java Street LLC
         State what the contract or
 2.4                                   Owner / Contractor                                 120 East 23rd Street #5022
         lease is for and the nature
         of the debtor’s interest      Project: 120 Java St., Brooklyn, NY                New York, NY, 10010
                                       11222
         State the term remaining
         List the contract number of
         any government contract

                                       AIA Standard Form Agreement                        Stewart Purchase LLC
         State what the contract or    Owner and Contractor:
 2.5     lease is for and the nature
                                                                                          c/o S&G Realty I LLC
         of the debtor’s interest      Project: Parking Lot Upgrades, 110                 100 Bogard Street, 4th Flr
                                       Varick Ave., Brooklyn, NY 11226                    Brooklyn, NY, 11206
         State the term remaining
         List the contract number of
         any government contract




Official Form 206G                           Schedule G: Executory Contracts and Unexpired Leases                                                        2
                                                                                                                                              page 1 of ___
           19-23534-rdd            Doc 17       Filed 09/18/19 Entered 09/18/19 17:34:32                           Main Document
                                                              Pg 25 of 50
               Inspiron, Inc.                                                                                      19-23534
Debtor         _______________________________________________________                      Case number (if known)_____________________________________
               Name




           Addit iona l Pa ge if De bt or Ha s M ore Ex e c ut ory Cont ra c ts or Une x pire d Le a se s

          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                            State the name and mailing address for all other parties with
                                                                                        whom the debtor has an executory contract or unexpired lease

                                          AIA Standard Form Agreement                    First Jamaica Community & urban Development
            State what the contract or    Owner and Contractor:                          Corp.
   6
 2.____     lease is for and the nature   Project: 8-60 164th Street, Jamaica,           89-60 164th Street
            of the debtor’s interest
                                          NY 11432                                       Jamaica, NY, 11432
            State the term remaining
            List the contract number of
            any government contract

                                          AIA Standard Form Agreement                    8 Saint Marks LLC
            State what the contract or    Owner and Contractor:                          c/o Barret Design LLC
   7
 2.____     lease is for and the nature
            of the debtor’s interest      Project: 8 Sain Marks Place,                   45 Main Street, Ste 708
                                          Brooklyn, NY 11217                             Brooklyn, NY, 11201
            State the term remaining
            List the contract number of
            any government contract

                                          AIA Standard Form Agreement                    3 East 3rd St. LLC
            State what the contract or    Owner and Contractor:                          c/o Barret Design, LLC
   8
 2.____     lease is for and the nature
            of the debtor’s interest
                                          Project: 3 E. 3rd Street, New York,            45 Main Street Ste. 708
                                          New York                                       Brooklyn, NY, 11201
            State the term remaining
            List the contract number of
            any government contract

            State what the contract or
                                          AIA Standard Form Agreement                    1 Nassau Owner LLC
   9
 2.____     lease is for and the nature   Owner and Contractor:                          c/o CCM
            of the debtor’s interest      Project: 1 Nassau Avenue, Brooklyn             217 Havermeyer Street, 4th Flr
                                          NY                                             Brooklyn, NY, 11211
            State the term remaining
            List the contract number of
            any government contract

                                          AIA Standard Form Agreement                    Vital East LLC
            State what the contract or    Owner and Contractor:                          525 S. Coast Highway
   10
 2.____     lease is for and the nature   Project: 1 Nassau Avenue, Brooklyn             Oceanside, CA, 92054
            of the debtor’s interest
                                          NY
            State the term remaining
            List the contract number of
            any government contract

            State what the contract or
 2.____     lease is for and the nature
            of the debtor’s interest

            State the term remaining
            List the contract number of
            any government contract

            State what the contract or
 2.____     lease is for and the nature
            of the debtor’s interest

            State the term remaining
            List the contract number of
            any government contract



 Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                        page ___
                                                                                                                                             2 of ___
                                                                                                                                                  2
           19-23534-rdd             Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                                Main Document
                                                                 Pg 26 of 50
 Fill in this information to identify the case:

 Debtor name __________________________________________________________________
             Inspiron, Inc.

                                         Southern District of New York
 United States Bankruptcy Court for the:_______________________________

                            19-23534
 Case number (If known):    _________________________




                                                                                                                                          Check if this is an
                                                                                                                                             amended filing
Official Form 206H
Sc he dule H : Code bt ors                                                                                                                               12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
       
       ✔ No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        Yes
 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                Column 2: Creditor

                                                                                                                                             Check all schedules
            Name                      Mailing address                                                     Name
                                                                                                                                             that apply:


 2.1                                                                                                       _____________________              D
                                                                                                                                              E/F
                                                                                                                                              G




 2.2
                                                                                                           _____________________              D
                                                                                                                                              E/F
                                                                                                                                              G




 2.3
                                                                                                           _____________________              D
                                                                                                                                              E/F
                                                                                                                                              G



 2.4
                                                                                                           _____________________              D
                                                                                                                                              E/F
                                                                                                                                              G



 2.5
                                                                                                           _____________________              D
                                                                                                                                              E/F
                                                                                                                                              G




 2.6
                                                                                                           _____________________              D
                                                                                                                                              E/F
                                                                                                                                              G




Official Form 206H                                               Schedule H: Codebtors                                                                    1
                                                                                                                                               page 1 of ___
         19-23534-rdd              Doc 17          Filed 09/18/19 Entered 09/18/19 17:34:32                              Main Document
                                                                 Pg 27 of 50

Fill in this information to identify the case:
             Inspiron, Inc.
Debtor name __________________________________________________________________

                                        ______________________
United States Bankruptcy Court for the: Southern                    District of _________
                                                 District of New York
                                                                              (State)
Case number (If known):   _________________________
                           19-23534                                                              ___________________________________________



                                                                                                                                     Check if this is an
                                                                                                                                        amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


 Part 1:        Income



 1. Gross revenue from business

        None

            Identify the beginning and ending dates of the debtor’s fiscal year, which        Sources of revenue                  Gross revenue
            may be a calendar year                                                            Check all that apply                (before deductions and
                                                                                                                                  exclusions)

           From the beginning of the                                                           
                                                                                               ✔ Operating a business
                                                                                                                                                    1.00
           fiscal year to filing date:           01/01/2019
                                           From ___________         to     Filing date          Other                             $_____________________
                                                  MM / DD / YYYY


           For prior year:                       01/01/2018
                                           From ___________         to     12/31/2018
                                                                           ___________         ✔ Operating a business
                                                                                                                                          15,000,000.00
                                                  MM / DD / YYYY            MM / DD / YYYY                                         $_____________________
                                                                                                Other
           For the year before that:             01/01/2017
                                           From ___________         to     12/31/2017
                                                                           ___________         
                                                                                               ✔ Operating a business
                                                                                                                                           22,270,033.00
                                                  MM / DD / YYYY            MM / DD / YYYY                                         $_____________________
                                                                                                Other


 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
    from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

     
     ✔   None

                                                                                              Description of sources of revenue   Gross revenue from each
                                                                                                                                  source
                                                                                                                                  (before deductions and
                                                                                                                                  exclusions)

           From the beginning of the
                                                                                              ___________________________         $__________________
           fiscal year to filing date: From ___________             to      Filing date
                                                  MM / DD / YYYY



           For prior year:                 From ___________         to      ___________
                                                  MM / DD / YYYY             MM / DD / YYYY   ___________________________         $__________________



           For the year before that:       From ___________         to      ___________
                                                  MM / DD / YYYY             MM / DD / YYYY   ___________________________         $__________________




 Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 1
            19-23534-rdd              Doc 17    Filed 09/18/19 Entered 09/18/19 17:34:32                                 Main Document
                                                              Pg 28 of 50
Debtor
                 Inspiron, Inc.
                 _______________________________________________________                                              19-23534
                                                                                               Case number (if known)_____________________________________
                 Name




 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy

 3. Certain payments or transfers to creditors within 90 days before filing this case
    List payments or transfersincluding expense reimbursementsto any creditor, other than regular employee compensation, within 90
    days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
    adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None

             Creditor’s name and address                       Dates          Total amount or value         Reasons for payment or transfer
                                                                                                            Check all that apply
     3.1.
              See Attached 90- day check run
             __________________________________________       ________        $_________________
                                                                               0.00                              Secured debt
             Creditor’s name
                                                                                                                 Unsecured loan repayments

                                                              ________                                           Suppliers or vendors

                                                                                                                 Services
                                                              ________                                      
                                                                                                            ✔     Other _______________________________


     3.2.

                                                              ________        $_________________                 Secured debt
             __________________________________________
             Creditor’s name                                                                                     Unsecured loan repayments

                                                              ________                                           Suppliers or vendors

                                                                                                                 Services
                                                              ________                                           Other _______________________________


 4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
    List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
    guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
    $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)
    Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their
    relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing
    agent of the debtor. 11 U.S.C. § 101(31).

     
     ✔      None

             Insider’s name and address                        Dates          Total amount or value        Reasons for payment or transfer
     4.1.

             __________________________________________      _________       $__________________
             Insider’s name

                                                             _________

                                                             _________


             Relationship to debtor
             __________________________________________



     4.2.    __________________________________________
             Insider’s name
                                                             _________       $__________________

                                                             _________

                                                             _________




             Relationship to debtor

             __________________________________________



Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 2
            19-23534-rdd           Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                                 Main Document
                                                                Pg 29 of 50
Debtor
                 Inspiron, Inc.
                 _______________________________________________________                                                  19-23534
                                                                                                   Case number (if known)_____________________________________
                 Name




 5. Repossessions, foreclosures, and returns
     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
     sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
     None
    ✔
            Creditor’s name and address                         Description of the property                               Date                Value of property
     5.1.

            __________________________________________                                                                    ______________      $___________
            Creditor’s name




     5.2.
            __________________________________________
            Creditor’s name                                                                                               _______________       $___________




 6. Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of
     the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
     None
    ✔
             Creditor’s name and address                          Description of the action creditor took                 Date action was        Amount
                                                                                                                          taken

             __________________________________________                                                                  _______________      $___________
             Creditor’s name




                                                                Last 4 digits of account number: XXXX– ________


  Part 3:       Legal Actions or Assignments

 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity—within 1 year before filing this case.

           None
             Case title                               Nature of case                           Court or agency’s name and address              Status of case
            Brian Cuddihy v. Bronx Pro Group Llc,                                             Bronx County Supreme Court
     7.1.   Dreamyard 1017 Home Street Housing        Super Worked for Inspiron -                                                              
                                                                                                                                               ✔   Pending
            Development Fund Corporation, Home        Inspiron was not on project lied
            Builders 1 L.P., Inspiron Construction,   on app. saying par of Inspiron -                                                            On appeal

             Case number                              SSBJ cubed In                           851 Grand Concourse                                 Concluded
                                                                                              Bronx, NY 10451

             _________________________________

             Case title                                                                        Court or agency’s name and address
            KENNETH HART - v. - ALEN                                                          Supreme Court, New York County                   
                                                                                                                                               ✔   Pending
     7.2.
            GERSHKOVICH et al                                                                                                                     On appeal

             Case number
                                                                                                                                                  Concluded
                                                      Breach of Contract                      60 Centre Street
                                                                                              New York, NY 10007
      654100/2018
             _________________________________


Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
            19-23534-rdd             Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                                 Main Document
                                                                  Pg 30 of 50
Debtor
                 Inspiron, Inc.
                 _______________________________________________________                                                  19-23534
                                                                                                    Case number (if known)_____________________________________
                 Name




 8. Assignments and receivership
     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.
     None
    ✔
             Custodian’s name and address                        Description of the property                        Value

             __________________________________________          ______________________________________             $_____________
             Custodian’s name
                                                                 Case title                                         Court name and address

                                                                 ______________________________________           __________________________________________
                                                                                                                  Name
                                                                 Case number


                                                                 ______________________________________
                                                                 Date of order or assignment

                                                                 ______________________________________

 Part 4:        Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
     of the gifts to that recipient is less than $1,000
     None
    ✔
             Recipient’s name and address                        Description of the gifts or contributions                   Dates given           Value


     9.1.
            __________________________________________                                                                       _________________   $__________
            Recipient’s name




             Recipient’s relationship to debtor
             __________________________________________


            __________________________________________                                                                       _________________   $__________
     9.2. Recipient’s name




             Recipient’s relationship to debtor
             __________________________________________


 Part 5:        Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.

     None
    ✔
             Description of the property lost and how the loss   Amount of payments received for the loss                    Date of loss        Value of property
             occurred                                            If you have received payments to cover the loss, for                            lost
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.
                                                                 List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                 Assets – Real and Personal Property).


                                                                 ___________________________________________                 _________________   $__________



Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
           19-23534-rdd               Doc 17       Filed 09/18/19 Entered 09/18/19 17:34:32                              Main Document
                                                                 Pg 31 of 50
Debtor
                Inspiron, Inc.
               _______________________________________________________                                                   19-23534
                                                                                                  Case number (if known)_____________________________________
               Name




 Part 6:      Certain Payments or Transfers

 11. Payments related to bankruptcy
     List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before
     the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring,
     seeking bankruptcy relief, or filing a bankruptcy case.

          None

            Who was paid or who received the transfer?        If not money, describe any property transferred            Dates              Total amount or
                                                                                                                                            value

            Kirby Aisner & Curley LLP
            __________________________________________
   11.1.                                                                                                                 8/23/2019
                                                                                                                         ______________      $_________
                                                                                                                                               40,000.00
            Address

            700 Post Road
            Suite 237
            Scarsdale, NY 10583




            Email or website address
            www.kacllp.com
            _________________________________

            Who made the payment, if not debtor?


            __________________________________________


            Who was paid or who received the transfer?        If not money, describe any property transferred            Dates              Total amount or
                                                                                                                                            value


   11.2.    __________________________________________
                                                                                                                         ______________      $_________
            Address




            Email or website address


            __________________________________________


            Who made the payment, if not debtor?

            __________________________________________

 12. Self-settled trusts of which the debtor is a beneficiary
     List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
     a self-settled trust or similar device.
     Do not include transfers already listed on this statement.

     
     ✔     None

            Name of trust or device                           Describe any property transferred                           Dates transfers    Total amount or
                                                                                                                          were made          value


            __________________________________________                                                                    ______________      $_________

            Trustee

            __________________________________________




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 5
           19-23534-rdd              Doc 17      Filed 09/18/19 Entered 09/18/19 17:34:32                                 Main Document
                                                               Pg 32 of 50
Debtor
                Inspiron, Inc.
               _______________________________________________________                                                  19-23534
                                                                                                 Case number (if known)_____________________________________
               Name




 13. Transfers not already listed on this statement

     List any transfers of money or other propertyby sale, trade, or any other meansmade by the debtor or a person acting on behalf of the debtor
     within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
     Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


     
     ✔     None

            Who received transfer?                             Description of property transferred or payments received   Date transfer       Total amount or
                                                               or debts paid in exchange                                  was made            value



   13.1.    __________________________________________                                                                    ________________     $_________

            Address




            Relationship to debtor

            __________________________________________




            Who received transfer?                                                                                        ________________     $_________

   13.2.    __________________________________________

            Address




            Relationship to debtor

            __________________________________________



 Part 7:      Previous Locations

 14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

      Does not apply
     ✔
            Address                                                                                             Dates of occupancy


   14.1.                                                                                                       From       ____________       To   ____________




   14.2.                                                                                                       From       ____________       To   ____________




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 6
           19-23534-rdd                Doc 17     Filed 09/18/19 Entered 09/18/19 17:34:32                                    Main Document
                                                                Pg 33 of 50
Debtor
                 Inspiron, Inc.
                 _______________________________________________________                                                 19-23534
                                                                                                   Case number (if known)_____________________________________
                 Name




 Part 8:         Health Care Bankruptcies

 15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
      diagnosing or treating injury, deformity, or disease, or
      providing any surgical, psychiatric, drug treatment, or obstetric care?

     
     ✔     No. Go to Part 9.
          Yes. Fill in the information below.
            Facility name and address                        Nature of the business operation, including type of services the            If debtor provides meals
                                                             debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

   15.1.    ________________________________________                                                                                     ____________________
            Facility name


                                                             Location where patient records are maintained (if different from facility
                                                             address). If electronic, identify any service provider.                     How are records kept?


                                                                                                                                         Check all that apply:

                                                                                                                                            Electronically
                                                                                                                                            Paper

                                                             Nature of the business operation, including type of services the            If debtor provides meals
            Facility name and address                        debtor provides                                                             and housing, number of
                                                                                                                                         patients in debtor’s care

   15.2.                                                                                                                                 ____________________
            ________________________________________
            Facility name


                                                             Location where patient records are maintained (if different from facility   How are records kept?
                                                             address). If electronic, identify any service provider.

                                                                                                                                         Check all that apply:
                                                                                                                                          Electronically
                                                                                                                                         Paper

 Part 9:         Personally Identifiable Information

 16. Does the debtor collect and retain personally identifiable information of customers?

     
     ✔     No.
          Yes. State the nature of the information collected and retained. ___________________________________________________________________
                 Does the debtor have a privacy policy about that information?
                 
                    No
                    Yes
 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?

     
     ✔     No. Go to Part 10.
          Yes. Does the debtor serve as plan administrator?
                    No. Go to Part 10.
                    Yes. Fill in below:
                        Name of plan                                                                           Employer identification number of the plan

                        _______________________________________________________________________                EIN: ___________________________________

                     Has the plan been terminated?
                           No
                           Yes



Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
           19-23534-rdd            Doc 17            Filed 09/18/19 Entered 09/18/19 17:34:32                              Main Document
                                                                   Pg 34 of 50
Debtor            Inspiron, Inc.
                  _______________________________________________________                                                19-23534
                                                                                                  Case number (if known)_____________________________________
                  Name




 Part 10:         Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18. Closed financial accounts
     Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
     moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
     brokerage houses, cooperatives, associations, and other financial institutions.

     
     ✔     None
            Financial institution name and address         Last 4 digits of account        Type of account             Date account was        Last balance
                                                           number                                                      closed, sold, moved,    before closing or
                                                                                                                       or transferred          transfer

   18.1.     ______________________________________        XXXX–__________                 Checking                  ___________________      $__________
            Name
                                                                                            Savings
                                                                                            Money market
                                                                                            Brokerage
                                                                                            Other______________

   18.2.     ______________________________________        XXXX–__________                 Checking                  ___________________      $__________
            Name
                                                                                            Savings
                                                                                            Money market
                                                                                            Brokerage
                                                                                            Other______________

 19. Safe deposit boxes
     List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

     
     ✔     None

              Depository institution name and address      Names of anyone with access to it            Description of the contents                  Does debtor
                                                                                                                                                     still have it?

             ______________________________________                                                                                                     No
            Name                                                                                                                                        Yes



                                                           Address




20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.

    
    ✔      None

              Facility name and address                    Names of anyone with access to it          Description of the contents                    Does debtor
                                                                                                                                                     still have it?
                                                                                                                                                       No
             ______________________________________
            Name
                                                                                                                                                       Yes



                                                            Address




Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 8
         19-23534-rdd            Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                                 Main Document
                                                              Pg 35 of 50
Debtor
              Inspiron, Inc.
              _______________________________________________________                                                 19-23534
                                                                                               Case number (if known)_____________________________________
              Name




 Part 11:       Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
     List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
     trust. Do not list leased or rented property.

     
     ✔   None

          Owner’s name and address                       Location of the property                   Description of the property                    Value

                                                                                                                                                  $_________
          ______________________________________
          Name




 Part 12:       Details About Environmental Information

 For the purpose of Part 12, the following definitions apply:
  Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
     regardless of the medium affected (air, land, water, or any other medium).
  Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
     formerly owned, operated, or utilized.
  Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
     or a similarly harmful substance.

 Report all notices, releases, and proceedings known, regardless of when they occurred.


 22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.


     
     ✔   No
        Yes. Provide details below.
          Case title                                 Court or agency name and address               Nature of the case                        Status of case

          _________________________________                                                                                                       Pending
                                                     _____________________________________
          Case number                                Name                                                                                         On appeal

          _________________________________                                                                                                       Concluded




 23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
     environmental law?

     
     ✔   No
        Yes. Provide details below.

         Site name and address                       Governmental unit name and address             Environmental law, if known              Date of notice


          __________________________________         _____________________________________                                                    __________
          Name                                       Name




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 9
           19-23534-rdd            Doc 17       Filed 09/18/19 Entered 09/18/19 17:34:32                               Main Document
                                                              Pg 36 of 50
Debtor
                Inspiron, Inc.
                _______________________________________________________                                             19-23534
                                                                                             Case number (if known)_____________________________________
                Name




 24. Has the debtor notified any governmental unit of any release of hazardous material?
     
     ✔     No
          Yes. Provide details below.

           Site name and address                     Governmental unit name and address           Environmental law, if known                Date of notice


            __________________________________      ______________________________________                                                     __________
            Name                                    Name




 Part 13:          Details About the Debtor’s Business or Connections to Any Business


 25. Other businesses in which the debtor has or has had an interest
     List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
     Include this information even if already listed in the Schedules.

     
     ✔     None


            Business name and address                Describe the nature of the business                   Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.

                                                                                                           EIN: ________________________
   25.1.    __________________________________
            Name                                                                                           Dates business existed



                                                                                                           From ___________              To ____________




            Business name and address                Describe the nature of the business                   Employer Identification number
   25.2.                                                                                                   Do not include Social Security number or ITIN.

                                                                                                           EIN: ________________________
            __________________________________
            Name                                                                                           Dates business existed



                                                                                                           From ___________              To ____________




            Business name and address                Describe the nature of the business                   Employer Identification number
                                                                                                           Do not include Social Security number or ITIN.

   25.3.                                                                                                   EIN: ________________________
            __________________________________
            Name
                                                                                                           Dates business existed




                                                                                                           From ___________              To ____________




Official Form 207                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 10
            19-23534-rdd              Doc 17        Filed 09/18/19 Entered 09/18/19 17:34:32                             Main Document
                                                                  Pg 37 of 50
Debtor
                   Inspiron, Inc.
                  _______________________________________________________                                               19-23534
                                                                                                 Case number (if known)_____________________________________
                  Name




 26. Books, records, and financial statements
     26a. List    all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

                 None
              Name and address                                                                                Dates of service


              Innovative Accounting Solutions LLC                                                             From 01/01/2017
                                                                                                                   _______
   26a.1.     __________________________________________________________________________________
              Name
              1719 E. 12th Street, Ste 2, Brooklyn, NY 11229                                                  To _______




              Name and address                                                                                Dates of service

                                                                                                              From _______
   26a.2.     __________________________________________________________________________________
              Name
                                                                                                             To _______




     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
            statement within 2 years before filing this case.
            
            ✔     None

                    Name and address                                                                          Dates of service

                                                                                                              From _______
         26b.1.     ______________________________________________________________________________
                    Name
                                                                                                              To _______




                                                                                                              Dates of service
                    Name and address

                                                                                                              From _______
         26b.2.
                    ______________________________________________________________________________
                    Name                                                                                      To _______




     26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
            
            ✔     None
                    Name and address                                                                          If any books of account and records are
                                                                                                              unavailable, explain why


         26c.1.     ______________________________________________________________________________
                    Name




Official Form 207                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 11
             19-23534-rdd             Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                            Main Document
                                                                   Pg 38 of 50
Debtor
                    Inspiron, Inc.
                    _______________________________________________________                                            19-23534
                                                                                                Case number (if known)_____________________________________
                    Name




                     Name and address                                                                        If any books of account and records are
                                                                                                             unavailable, explain why


           26c.2.    ______________________________________________________________________________
                     Name




     26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
          within 2 years before filing this case.

              
              ✔     None

                     Name and address


           26d.1.    ______________________________________________________________________________
                     Name




                     Name and address



           26d.2.    ______________________________________________________________________________
                     Name




 27. Inventories
     Have any inventories of the debtor’s property been taken within 2 years before filing this case?
     
     ✔      No
           Yes. Give the details about the two most recent inventories.



               Name of the person who supervised the taking of the inventory                    Date of       The dollar amount and basis (cost, market, or
                                                                                                inventory     other basis) of each inventory


              ______________________________________________________________________           _______       $___________________

               Name and address of the person who has possession of inventory records


   27.1.       ______________________________________________________________________
              Name




Official Form 207                              Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 12
           19-23534-rdd              Doc 17       Filed 09/18/19 Entered 09/18/19 17:34:32                               Main Document
                                                                Pg 39 of 50
Debtor
                Inspiron, Inc.
                _______________________________________________________                                              19-23534
                                                                                               Case number (if known)_____________________________________
                Name




            Name of the person who supervised the taking of the inventory                     Date of          The dollar amount and basis (cost, market, or
                                                                                              inventory        other basis) of each inventory

            ______________________________________________________________________            _______         $___________________

            Name and address of the person who has possession of inventory records


   27.2.    ______________________________________________________________________
            Name




 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.
   Name                                      Address                                                 Position and nature of any interest      % of interest, if any
 Alen Gershkovich                            ,                                                       President                               100%




 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?
    ✔ No

          Yes. Identify below.
   Name                                                                                                 Position and nature of any   Period during which position
                                                 Address                                                interest                     or interest was held


                                                                                                                                      _________ To _________


                                                                                                                                      _________ To _________


                                                                                                                                      _________ To _________


                                                                                                                                      _________ To _________

 30. Payments, distributions, or withdrawals credited or given to insiders
     Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
     bonuses, loans, credits on loans, stock redemptions, and options exercised?
     
     ✔     No
          Yes. Identify below.
                                                                                     Amount of money or description      Dates               Reason for providing
            Name and address of recipient                                            and value of property                                   the value

   30.1.    ______________________________________________________________            _________________________          _____________
            Name


                                                                                                                         _____________


                                                                                                                         _____________

            Relationship to debtor                                                                                       _____________

            ______________________________________________________________                                               _____________
Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 13
             19-23534-rdd                Doc 17           Filed 09/18/19 Entered 09/18/19 17:34:32                          Main Document
                                                                        Pg 40 of 50
Debtor
                   Inspiron, Inc.
                   _______________________________________________________                                                 19-23534
                                                                                                    Case number (if known)_____________________________________
                   Name




              Name and address of recipient
                                                                                            __________________________     _____________

   30.2       ______________________________________________________________
              Name                                                                                                         _____________

                                                                                                                           _____________



                                                                                                                           _____________


              Relationship to debtor                                                                                       _____________

              ______________________________________________________________



 31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
     
     ✔       No
            Yes. Identify below.
              Name of the parent corporation                                                              Employer Identification number of the parent
                                                                                                          corporation

              ______________________________________________________________                             EIN: ____________________________



 32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
     
     ✔       No
            Yes. Identify below.

              Name of the pension fund                                                                    Employer Identification number of the pension fund

              ______________________________________________________________                             EIN: ____________________________



 Part 14:            Signature and Declaration


             WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
             connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
             18 U.S.C. §§ 152, 1341, 1519, and 3571.

             I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information
             is true and correct.

             I declare under penalty of perjury that the foregoing is true and correct.

             Executed on       09/18/2019
                               _________________
                                MM / DD / YYYY



              /s/ Alen Gershkovich
              ___________________________________________________________                              Alen Gershkovich
                                                                                          Printed name _________________________________________________
              Signature of individual signing on behalf of the debtor

                                                 President
              Position or relationship to debtor ____________________________________




         Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
             No
         
         ✔    Yes




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 14
         19-23534-rdd           Doc 17   Filed 09/18/19 Entered 09/18/19 17:34:32 Main Document
               Inspiron, Inc.                          Pg 41 of 50               19-23534
 Debtor Name                                                                      Case number (if known)



                                          Continuation Sheet for Official Form 207
7) Legal Actions

SKY MATERIALS CORP. - v. - INSPIRON, INC. et al

1652047/2017

Subcontractor Action

Supreme Court, New York County

60 Centre Street, New York, NY 10007

Pending

-------

Capstone Contracting Corp. v. Inspiron, Inc. et al

651970/2019

Supreme Court, New York County

60 Centre Street, New York, NY 10007

Pending

-------

Inspiron Inc., for an order puruant to Lien Law 17 of the Lien Law continuing
a certain notice under mechanic's lien law against premises known as 45 E.
66th St., New York, NY, Block 1381, Lot 1104 v. none

154577/2019

Mechanic's lien law against premises known as 45 E. 66th St., New York, NY,
Block 1381, Lot 1104 v. none

Supreme Court, New York County

60 Centre Street, New York, NY 10007

Pending

-------

Inspiron Inc. v. none

154577/2019

Mechanic's lien law against premises known as:
106 Central Park South, New York, New York, Block 1011, Lots 4347 and 4348

Supreme Court, New York County

60 Centre Street, New York, NY 10007

Pending

-------




  Official Form 207                       Statement of Financial Affairs for Non-Individuals
         19-23534-rdd           Doc 17   Filed 09/18/19 Entered 09/18/19 17:34:32 Main Document
               Inspiron, Inc.                          Pg 42 of 50               19-23534
 Debtor Name                                                                      Case number (if known)



                                          Continuation Sheet for Official Form 207
Concrete Works Corp. et al v. SQUADRA224N6, LLC. et al

515159/2019

Subcontractor Action

Kings County Supreme

360 Adams Street, Brooklyn, NY 11201

Pending

-------

Island Steel & Detailing Corp. v. Inspiron, Inc.

654588/2019

Subcontractor Action

Supreme Court, New York County

60 Centre Street, New York, NY 10007

Pending

-------

ELIAS REDROVAN v. 134 EAST 82ND STREET LLC et al

503747/2019

Alleges Workplace Injury

Kings County Supreme

360 Adams Street, Brooklyn, NY 11201

Pending

-------

Patrick Morrissey v. AK 511 Ventures LLC, Hollister Construction Services LLC,
CS 225 Pennsylvania LLC et al

522722/2018

Alleges workplace injury

Kings County Supreme

360 Adams Street, Brooklyn, NY 11201

Pending

-------

EMB Realty LLC v. Inspiron Inc.




  Official Form 207                       Statement of Financial Affairs for Non-Individuals
         19-23534-rdd           Doc 17   Filed 09/18/19 Entered 09/18/19 17:34:32 Main Document
               Inspiron, Inc.                          Pg 43 of 50               19-23534
 Debtor Name                                                                      Case number (if known)



                                          Continuation Sheet for Official Form 207
595257/2019

Third Party Action - Alleged Workplace Injury

Supreme Court, New York County

60 Centre Street, New York, NY 10007

Pending

-------




  Official Form 207                       Statement of Financial Affairs for Non-Individuals
           19-23534-rdd                 Doc 17         Filed 09/18/19
                                                                 90 DayEntered  09/18/19 17:34:32
                                                                         Check Run                                                      Main Document
                                                                     Pg 44 of 50
5:14 PM                                                                       INSPIRON INC
09/12/19                                                            Transactions by Account
Accrual Basis                                                               As of August 25, 2019


             Type             Date       Num     Adj                 Name                      Memo         Class   Clr         Split         Debit          Credit

   Chase # 6577
   Total Chase # 6577

   Signature Bank
      Signature Liberty # 8548
      Check                05/28/2019   4785            NYC Department of Buildings                                 X     Business Lice...                        100.00
      Check                05/28/2019   4790            DIAMOND MAIDS                                               X     Cleaing & Lau...                        261.30
      Check                05/28/2019   4806            Maciej Wolyniec                                             X     Consulting Fees                       1,000.00
      Check                05/28/2019   4802            MAXCOR INC                         CHECK PAID               X     Subcontructors                        1,400.00
      Check                05/28/2019   4804            MAXCOR INC                         CHECK PAID               X     Subcontructors                        1,728.00
      Check                05/28/2019   4801            Elkwood Inc.                                                X     Subcontructors                        3,150.00
      Check                05/28/2019   4803            MAXCOR INC                         CHECK PAID               X     Subcontructors                        3,360.00
      Check                05/29/2019                   BILLMATRIX                                                  X     Telephone Ex...                           5.95
      Check                05/29/2019                   NISSAN MOTOR                                                X     Car Lease Exp                           562.26
      Check                05/29/2019                   TRANSITCHEKBENEFIT                                          X     Transit Checks                        1,844.66
      Check                05/30/2019   4788            MICHAEL FUMEI                                               X     Consulting Fees                         394.80
      Check                05/31/2019   4762            COPPER MECHANICAL INC                                       X     Construction ...                     21,781.66
      Check                05/31/2019                   ONLINE XFR to 7659                                          X     Signature Gen...                    100,001.00
      Check                06/03/2019                   CON ED                             ACH DEBIT ...            X     Electricity                             974.61
      Check                06/03/2019   4800            DIAMOND MAIDS                      CHECK PAID               X     Cleaing & Lau...                        261.30
      Check                06/03/2019   4715            WETHERALL CONTRACTING              CHECK PAID               X     Subcontructors                        2,514.60
      Check                06/03/2019   4818            Szymon Wolyniec                    CHECK PAID               X     Consulting Fees                       2,800.00
      Check                06/03/2019   4799            FAIRMONT INSURANCE CORP            CHECK PAID               X     Worker's Com...                      11,704.90
      Check                06/03/2019   4729            A.R.T. INC                         CHECK PAID               X     Construction ...                     25,946.50
      Check                06/03/2019   4807            Jonathan L Smith JLS PHOTO         New Employe...           X     Advertising & ...                       750.00
      Check                06/05/2019                   SWAN TILES                         OUTGOING ...             X     Construction ...                     18,898.59
      Check                06/07/2019   4399            Lancelot homeowners associati...   CHECK PAID               X     Shareholder D...                        350.00
      Check                06/07/2019   4717            Marvel Contracting Service, Inc.   CHECK PAID               X     Subcontructors                        9,190.00
      Check                06/10/2019   4821            Elkwood Inc.                       CHECK PAID               X     Subcontructors                          915.00
      Check                06/10/2019   4845            MAXCOR INC                         CHECK PAID               X     Subcontructors                        1,120.00
      Check                06/10/2019   4849            Maciej Wolyniec                    CHECK PAID               X     Consulting Fees                       1,125.00
      Check                06/10/2019   4847            MAXCOR INC                         CHECK PAID               X     Subcontructors                        1,184.00
      Check                06/10/2019   4819            Maciej Wolyniec                    CHECK PAID               X     Consulting Fees                       1,250.00
      Check                06/10/2019   4734            City SAFETY COMPLIANCE C...        CHECK PAID               X     Other Constru...                      1,320.00
      Check                06/10/2019   4730            MARJAM SUPPLY CO                   CHECK PAID               X     Construction ...                      1,411.01
      Check                06/10/2019   4817            MAXCOR INC                         CHECK PAID               X     Subcontructors                        1,480.00
      Check                06/10/2019   4815            MAXCOR INC                         CHECK PAID               X     Subcontructors                        1,680.00
      Check                06/10/2019   4846            MAXCOR INC                         CHECK PAID               X     Subcontructors                        2,240.00
      Check                06/10/2019   4820            Elkwood Inc.                       CHECK PAID               X     Subcontructors                        2,310.00
      Check                06/10/2019   4844            Elkwood Inc.                       CHECK PAID               X     Subcontructors                        2,310.00
      Check                06/10/2019   4816            MAXCOR INC                         CHECK PAID               X     Subcontructors                        3,360.00
      Check                06/10/2019   4735            MARJAM SUPPLY CO                   CHECK PAID               X     Construction ...                      7,929.65
      Bill Pmt -Check      06/10/2019                   ROLLING GATE SERVICES C...         QuickBooks ...           X     Accounts Pay...             0.00
      Check                06/11/2019   4861            Silver Cup Scaffolding             CHECK PAID               X     Accounts Pay...                      13,500.00
      Check                06/11/2019                   INFINITIAUTO LEASE 2               ACH DEBIT I...           X     Car Lease Exp                           495.28
      Check                06/12/2019   4733            Colgate Rental Corp                CHECK PAID               X     Rental Equipm...                      2,286.39
      Check                06/13/2019   4825            DIAMOND MAIDS                      CHECK PAID               X     Cleaing & Lau...                        261.30
      Check                06/13/2019   4850            DIAMOND MAIDS                      CHECK PAID               X     Cleaing & Lau...                        261.30
      Check                06/13/2019   4731            CS BRIDGE CORP                     CHECK PAID               X     Subcontructors                       16,454.29
      Check                06/13/2019   4792            Midwood Doors                      inv#47752                X     Construction ...                      8,878.63
      Bill Pmt -Check      06/13/2019                   Silver Cup Scaffolding             QuickBooks ...           X     Accounts Pay...             0.00
      Bill Pmt -Check      06/13/2019   4869            ThyssenKrupp Elevator                                       X     Accounts Pay...                      18,145.00
      Check                06/14/2019   4866            JJ MATTHEWS INC                    CHECK PAID               X     Subcontructors                       27,000.00
      Check                06/14/2019   4843            ORBIT PLUMBING & HEATIN...         CHECK PAID               X     Accounts Pay...                       6,100.00
      Check                06/14/2019   4851            HOBOKEN FLOORING LLC               CHECK PAID               X     Subcontructors                       30,762.67
      Check                06/14/2019   4875            Elkwood Inc.                       CHECK PAID               X     Accounts Pay...                      33,705.00
      Check                06/14/2019   4880            Zin Electrical Inc                 CHECK PAID               X     Accounts Pay...                      40,000.00
      Check                06/14/2019   4855            WINDOWS NYC                        Inv #300                 X     Subcontructors                       51,452.88
      Check                06/14/2019                   FAIRMONT INSURANCE CORP            ACH DEBIT ...            X     Worker's Com...                      48,401.56
      Bill Pmt -Check      06/14/2019                   Elkwood Inc.                       QuickBooks ...           X     Accounts Pay...             0.00
      Bill Pmt -Check      06/14/2019                   ORBIT PLUMBING & HEATIN...         QuickBooks ...           X     Accounts Pay...             0.00
      Bill Pmt -Check      06/14/2019                   Zin Electrical Inc                 QuickBooks ...           X     Accounts Pay...             0.00
      Bill Pmt -Check      06/14/2019                   BROTHERS ACM DRYWALL               QuickBooks ...           X     Accounts Pay...             0.00
      Check                06/17/2019   4739            United Rentals                     CHECK PAID               X     Rental Equipm...                      1,913.38
      Check                06/17/2019   4888            RONALD VAISMAN                     CHECK PAID               X     Travel & Fees                         2,275.94
      Check                06/17/2019   4886            Safeway                            CHECK PAID               X     Security                              2,600.00
      Check                06/17/2019   4848            Szymon Wolyniec                    CHECK PAID               X     Consulting Fees                       2,800.00
      Check                06/17/2019   4887            ROLLING GATE SERVICES C...         CHECK PAID               X     Accounts Pay...                       6,000.00
      Check                06/17/2019   4796            Worldwide Environmental Prod...    CHECK PAID               X     Construction ...                     12,555.00
      Check                06/17/2019   4873            Deer Park RENTAL EQUIPMENT         CHECK PAID               X     Accounts Pay...                      13,211.63
      Check                06/17/2019   4823            United Rentals                     CHECK PAID               X     Rental Equipm...                     20,406.55
      Check                06/17/2019   4879            ORBIT PLUMBING & HEATIN...         CHECK PAID               X     Accounts Pay...                      23,400.00
      Check                06/17/2019   4913            BROTHERS ACM DRYWALL               CHECK PAID               X     Accounts Pay...                      23,608.27
      Check                06/17/2019   4863            BROTHERS ACM DRYWALL               CHECK PAID               X     Accounts Pay...                      27,293.79
      Check                06/17/2019   4893            VELU GENERAL CONTRACTI...          CHECK PAID               X     Subcontructors                       28,000.00
      Check                06/17/2019   4878            3 INDUSTRIES CORP                  CHECK PAID               X     Accounts Pay...                      30,600.00
      Check                06/17/2019   4885            Deer Park RENTAL EQUIPMENT         CHECK PAID               X     Rental Equipm...                     40,000.00
      Check                06/17/2019   4862            ECCOSUPPLY                         CHECK PAID               X     Construction ...                     43,141.30
      Check                06/17/2019   4854            Midwood Doors                      CHECK PAID               X     Construction ...                     54,390.72
      Check                06/17/2019   4829            Nordest Services LLC               CHECK PAID               X     Accounts Pay...                      75,000.00
      Check                06/17/2019   4884            CONCRETE WORK CORP                 CHECK PAID               X     Subcontructors                       80,000.00
      Check                06/17/2019   4874            CONCRETE WORK CORP                 CHECK PAID               X     Accounts Pay...                      90,000.00
      Check                06/17/2019   4828            New York Insulation INC            CHECK PAID               X     Accounts Pay...                     125,500.00
      Check                06/17/2019   4877            HI-TECH METAL SOLUTIONS            CHECK PAID               X     Accounts Pay...                     162,000.00
      Check                06/17/2019   4900            Empire Cabinets & Marble INC       455642/4556...           X     Construction ...                     27,577.14
      Bill Pmt -Check      06/17/2019                   CONCRETE WORK CORP                 QuickBooks ...           X     Accounts Pay...             0.00
      Bill Pmt -Check      06/17/2019                   HI-TECH METAL SOLUTIONS            QuickBooks ...           X     Accounts Pay...             0.00
      Bill Pmt -Check      06/17/2019                   Nordest Services LLC               QuickBooks ...           X     Accounts Pay...             0.00
      Bill Pmt -Check      06/17/2019                   ORBIT PLUMBING & HEATIN...         QuickBooks ...           X     Accounts Pay...             0.00
      Bill Pmt -Check      06/17/2019                   3-INDUSTRIES CORP                  QuickBooks ...           X     Accounts Pay...             0.00
      Bill Pmt -Check      06/17/2019                   Deer Park RENTAL EQUIPMENT         QuickBooks ...           X     Accounts Pay...             0.00

                                                                                                                                                                 Page 1
           19-23534-rdd              Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                                           Main Document
                                                                  Pg 45 of 50
5:14 PM                                                                   INSPIRON INC
09/12/19                                                        Transactions by Account
Accrual Basis                                                            As of August 25, 2019


             Type          Date       Num     Adj                Name                       Memo           Class   Clr         Split         Debit          Credit

      Check             06/18/2019   4891            Elkwood Inc.                      CHECK PAID                  X     Subcontructors                          424.30
      Check             06/18/2019   4912            Maciej Wolyniec                   CHECK PAID                  X     Consulting Fees                       1,250.00
      Check             06/18/2019   4908            MAXCOR INC                        CHECK PAID                  X     Subcontructors                        1,400.00
      Check             06/18/2019   4910            MAXCOR INC                        CHECK PAID                  X     Subcontructors                        1,448.00
      Check             06/18/2019   4909            MAXCOR INC                        CHECK PAID                  X     Subcontructors                        1,960.00
      Check             06/18/2019   4890            Elkwood Inc.                      CHECK PAID                  X     Subcontructors                        2,310.00
      Check             06/18/2019   4795            GOLIATH CONTRACTING LLC           CHECK PAID                  X     Accounts Pay...                       2,407.18
      Check             06/18/2019   4911            Szymon Wolyniec                   CHECK PAID                  X     Consulting Fees                       2,800.00
      Check             06/18/2019   4915            TSA Builders Corp                 CHECK PAID                  X     Accounts Pay...                      10,000.00
      Check             06/18/2019   4856            American Security                 CHECK PAID                  X     Subcontructors                       12,057.50
      Check             06/18/2019   4865            GOLIATH CONTRACTING LLC           CHECK PAID                  X     Accounts Pay...                      30,000.00
      Check             06/18/2019   4864            DDS MECHANICAL PLUMBIN...         CHECK PAID                  X     Accounts Pay...                      36,731.60
      Check             06/18/2019                   Transfer to Ac... # 9798          TRANSFER ...                X     Signature "Ba...                      7,693.18
      Check             06/18/2019                   Web Transfer-7659                 TRANSFER ...                X     Signature Gen...                    100,001.00
      Bill Pmt -Check   06/18/2019                   DDS MECHANICAL PLUMBIN...         QuickBooks ...              X     Accounts Pay...             0.00
      Bill Pmt -Check   06/18/2019                   TSA Builders Corp                 QuickBooks ...              X     Accounts Pay...             0.00
      Check             06/19/2019   4899            M & S STEEL FABRICATORS I...      CHECK PAID                  X     Construction ...                      1,700.00
      Check             06/19/2019   4870            SONEX CONSTRUCTION CORP           CHECK PAID                  X     Subcontructors                        9,000.00
      Check             06/19/2019   4872            LCD ELEVATOR INC.                 CHECK PAID                  X     Subcontructors                       34,830.00
      Bill Pmt -Check   06/19/2019                   New York Insulation INC           QuickBooks ...              X     Accounts Pay...             0.00
      Bill Pmt -Check   06/19/2019                   Zin Electrical Inc                QuickBooks ...              X     Accounts Pay...             0.00
      Check             06/20/2019   4859            CALL A HEAD CORP                  CHECK PAID                  X     Tools and Sm...                         551.89
      Check             06/20/2019   4830            CALL A HEAD CORP                  CHECK PAID                  X     Tools and Sm...                         711.06
      Check             06/20/2019   4837            City SAFETY COMPLIANCE C...                                   X     Other Constru...                        975.00
      Check             06/20/2019   4812            VENUS FIRE PROTECTIon & s...      CHECK PAID                  X     Safety &Traini...                     1,113.67
      Check             06/20/2019   4883            Colgate Rental Corp               CHECK PAID                  X     Rental Equipm...                      1,897.70
      Check             06/20/2019   4809            CALL A HEAD CORP                  CHECK PAID                  X     Tools and Sm...                       2,424.88
      Check             06/20/2019   4808            MARJAM SUPPLY CO                  CHECK PAID                  X     Construction ...                      2,792.02
      Check             06/20/2019   4858            MARJAM SUPPLY CO                  CHECK PAID                  X     Construction ...                      3,341.38
      Check             06/20/2019   4835            Colgate Rental Corp               CHECK PAID                  X     Rental Equipm...                      5,030.03
      Check             06/20/2019   4842            MARJAM SUPPLY CO                  CHECK PAID                  X     Construction ...                      7,842.72
      Check             06/20/2019   4860            Colgate Rental Corp               CHECK PAID                  X     Rental Equipm...                     11,517.90
      Check             06/20/2019   4914            ELITE FLOORING LLC                CHECK PAID                  X     Subcontructors                       14,000.00
      Check             06/20/2019   4903            MARJAM SUPPLY CO                  CHECK PAID                  X     Construction ...                     25,764.58
      Check             06/20/2019   4824            BANK DIRECT CAPITAL FINA...       CHECK PAID                  X     Loan 782889                          28,063.64
      Check             06/20/2019   4853            Colgate Enterprise Corp           CHECK PAID                  X     Subcontructors                       32,662.26
      Check             06/20/2019   4871            RITE TECHNICAL SERVICES I...      CHECK PAID                  X     Accounts Pay...                      75,000.00
      Check             06/20/2019   4934            Elkwood Inc.                      6/13/19 - calk...           X     Construction ...                        487.78
      Check             06/20/2019   4933            Elkwood Inc.                      Fireproofing                X     Construction ...                        355.80
      Check             06/20/2019   4932            Elkwood Inc.                      moving mater...             X     Other Constru...                         68.50
      Check             06/20/2019   4935            Elkwood Inc.                      gas,mis.                    X     Other Constru...                        448.35
      Check             06/20/2019   4983            MARJAM SUPPLY CO                  1213788; 11...              X     Construction ...                     12,550.36
      Check             06/20/2019                   Transfer to Ac... # 9798          TRANSFER ...                X     Signature "Ba...                    117,687.23
      Check             06/20/2019                   Build.com                         OUTGOING ...                X     Construction ...                     24,773.61
      Check             06/20/2019                   Withdrawal                        DOB for viola...            X     Fines                                 9,000.00
      Bill Pmt -Check   06/20/2019                   RITE TECHNICAL SERVICES I...      QuickBooks ...              X     Accounts Pay...             0.00
      Check             06/21/2019   4665            Atlantic Stairs                   CHECK PAID                  X     Subcontructors                        6,000.00
      Check             06/21/2019   4667            Atlantic Stairs                   CHECK PAID                  X     Subcontructors                        6,000.00
      Check             06/21/2019   4867            535 Eight Avenue LLC              CHECK PAID                  X     Rent Expense                         31,530.65
      Check             06/21/2019                   3-INDUSTRIES CORP                 OUTGOING ...                X     Subcontructors                       74,922.09
      Bill Pmt -Check   06/22/2019   4984            ROLLING GATE SERVICES C...        CHECK PAID                  X     Accounts Pay...                      24,000.00
      Bill Pmt -Check   06/22/2019   4951            CONTROL POINT ASSOC               CHECK PAID                  X     Accounts Pay...                       5,000.00
      Bill Pmt -Check   06/22/2019   4986            ROLLING GATE SERVICES C...        CHECK PAID                  X     Accounts Pay...                       8,000.00
      Check             06/24/2019   4916            DIAMOND MAIDS                     CHECK PAID                  X     Cleaing & Lau...                        391.95
      Check             06/24/2019   4841            Worldwide Environmental Prod...   CHECK PAID                  X     Construction ...                      1,575.00
      Check             06/24/2019   4811            FLASH REPROGRAPH                  CHECK PAID                  X     Printing & Rep...                     1,772.57
      Check             06/24/2019   4941            Szymon Wolyniec                   CHECK PAID                  X     Consulting Fees                       2,800.00
      Check             06/24/2019   4919            CONTROL POINT ASSOC               CHECK PAID                  X     Land Surveyor                         3,200.00
      Check             06/24/2019   4898            MIDwood LUMBER                    CHECK PAID                  X     Subcontructors                        6,172.02
      Check             06/24/2019   4868            CS BRIDGE CORP                    CHECK PAID                  X     Subcontructors                        8,136.79
      Check             06/24/2019   4895            Zin Electrical Inc                CHECK PAID                  X     Accounts Pay...                      15,435.00
      Check             06/25/2019   4940            Szymon Wolyniec                   CHECK PAID                  X     Consulting Fees                          47.44
      Check             06/25/2019   4937            Szymon Wolyniec                   CHECK PAID                  X     Consulting Fees                          49.25
      Check             06/25/2019   4938            Szymon Wolyniec                   CHECK PAID                  X     Consulting Fees                         276.40
      Check             06/25/2019   4939            Szymon Wolyniec                   CHECK PAID                  X     Consulting Fees                         307.00
      Check             06/25/2019   4936            Szymon Wolyniec                   CHECK PAID                  X     Consulting Fees                         308.97
      Check             06/25/2019   4838            CS BRIDGE CORP                    CHECK PAID                  X     Subcontructors                          522.06
      Check             06/25/2019   4943            MAXCOR INC                        CHECK PAID                  X     Subcontructors                          560.00
      Check             06/25/2019   4945            MAXCOR INC                        CHECK PAID                  X     Subcontructors                          592.00
      Check             06/25/2019   4833            United Rentals                    CHECK PAID                  X     Rental Equipm...                      1,010.54
      Check             06/25/2019   4921            OXFORD HEALTH PLAN                CHECK PAID                  X     Health Insuran...                     1,426.99
      Check             06/25/2019   4917            DE LAGE LANDEN FINANCIAL...       CHECK PAID                  X     Equipment Le...                       1,453.48
      Check             06/25/2019   4946            MAXCOR INC                        CHECK PAID                  X     Subcontructors                        1,992.00
      Check             06/25/2019   4931            Elkwood Inc.                      CHECK PAID                  X     Subcontructors                        2,520.00
      Check             06/25/2019   4944            MAXCOR INC                        CHECK PAID                  X     Subcontructors                        2,520.00
      Check             06/25/2019   4918            MIDwood LUMBER                    CHECK PAID                  X     Subcontructors                        3,947.23
      Check             06/25/2019   4922            OXFORD HEALTH PLAN                CHECK PAID                  X     Health Insuran...                     9,696.01
      Check             06/25/2019   4834            CS BRIDGE CORP                    CHECK PAID                  X     Subcontructors                       10,321.24
      Check             06/25/2019   4826            CS BRIDGE CORP                    CHECK PAID                  X     Subcontructors                       15,931.69
      Check             06/25/2019                   TRANSITCHEKBENEFIT                ACH DEBIT ...               X     Transit Checks                        1,553.11
      Check             06/26/2019   4901            CS ILLUMINATION                   CHECK PAID                  X     Construction ...                     31,964.80
      Bill Pmt -Check   06/26/2019   4958            FLASH REPROGRAPH                  CHECK PAID                  X     Accounts Pay...                         184.30
      Bill Pmt -Check   06/26/2019   4959            Metropolis Group Inc              CHECK PAID                  X     Accounts Pay...                       3,000.00
      Bill Pmt -Check   06/26/2019   4985            M & B RENOVATION CORP             App.#1                      X     Accounts Pay...                      14,000.00
      Bill Pmt -Check   06/26/2019   4955            ROADPLATES                        CHECK PAID                  X     Accounts Pay...                       3,637.39
      Bill Pmt -Check   06/26/2019   4953            CHRIS SELLITO                     CHECK PAID                  X     Accounts Pay...                         546.38
      Bill Pmt -Check   06/26/2019                   HI-TECH METAL SOLUTIONS           QuickBooks ...              X     Accounts Pay...             0.00
      Bill Pmt -Check   06/26/2019                   Innovative Accounting Solutions   QuickBooks ...              X     Accounts Pay...             0.00
      Check             06/27/2019   4905            BORO LAND SURVEYING PC            CHECK PAID                  X     Land Surveyor                           800.00
      Check             06/27/2019   4889            WASTE CONNECTIONS                 CHECK PAID                  X     Waste                                   414.40
      Check             06/27/2019   4942            Maciej Wolyniec                   CHECK PAID                  X     Consulting Fees                       1,250.00

                                                                                                                                                                Page 2
           19-23534-rdd              Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                                          Main Document
                                                                  Pg 46 of 50
5:14 PM                                                                   INSPIRON INC
09/12/19                                                        Transactions by Account
Accrual Basis                                                            As of August 25, 2019


             Type          Date       Num     Adj                Name                      Memo           Class   Clr         Split           Debit          Credit

      Bill Pmt -Check   06/27/2019   4978            BROTHERS ACM DRYWALL              CHECK PAID                 X     Accounts Pay...                        50,000.00
      Bill Pmt -Check   06/27/2019   4976            EXPRESSIVE LIGHTING INC                                      X     Accounts Pay...                        23,414.68
      Bill Pmt -Check   06/27/2019   4977            custom granite & marble           CHECK PAID                 X     Accounts Pay...                        10,000.00
      Bill Pmt -Check   06/27/2019   4979            CC EXPEDITING SERVICES C...       CHECK PAID                 X     Accounts Pay...                           750.00
      Check             06/27/2019   4972            Elkwood Inc.                      reim 06/20-0...            X     Other Constru...                          442.78
      Check             06/27/2019   4963            MAXCOR INC                        MP 06.21.19                X     Subcontructors                          3,360.00
      Check             06/27/2019   4968            Szymon Wolyniec                   reimb 06/19-...            X     Construction ...                        7,082.00
      Bill Pmt -Check   06/27/2019   4980            ELITE FLOORING LLC                CHECK PAID                 X     Accounts Pay...                         7,000.00
      Bill Pmt -Check   06/27/2019   4981            Got Solutions                     Clean Service              X     Accounts Pay...                           525.00
      Bill Pmt -Check   06/27/2019   4982            US ALFATECH OF NY CORP            CHECK PAID                 X     Accounts Pay...                         4,906.93
      Bill Pmt -Check   06/27/2019                   HI-TECH METAL SOLUTIONS           OUTGOING ...               X     Accounts Pay...                       162,000.00
      Bill Pmt -Check   06/27/2019   4975            RITE TECHNICAL SERVICES I...      need date of ...           X     Accounts Pay...                        25,650.00
      Check             06/27/2019                   TREMAR MANAGEMENT INC             OUTGOING ...               X     Subcontructors                         20,002.00
      Check             06/27/2019   4965            Szymon Wolyniec                   mp 06.14.19                X     -SPLIT-                                 2,800.00
      Check             06/28/2019   4930            BROTHERS ACM DRYWALL              CHECK PAID                 X     Accounts Pay...                        13,500.00
      Check             06/28/2019   4920            FL METAL GLASS                    CHECK PAID                 X     Construction ...                       18,725.00
      Check             06/28/2019   4894            van communications corp           CHECK PAID                 X     Accounts Pay...                        28,475.10
      Bill Pmt -Check   06/28/2019   4990            TSA Builders Corp                 CHECK PAID                 X     Accounts Pay...                         5,000.00
      Bill Pmt -Check   06/28/2019   4989            DDS MECHANICAL PLUMBIN...         Contract                   X     Accounts Pay...                        12,996.00
      Bill Pmt -Check   06/28/2019   4988            ADS WINDOW INC                    CHECK PAID                 X     Accounts Pay...                        16,920.00
      Bill Pmt -Check   06/28/2019   4987            GP LANDSCAPING                    CHECK PAID                 X     Accounts Pay...                        10,000.00
      Bill Pmt -Check   06/28/2019                   BROTHERS ACM DRYWALL              QuickBooks ...             X     Accounts Pay...               0.00
      Bill Pmt -Check   06/30/2019   5023            ORBIT PLUMBING & HEATIN...        CHECK PAID                 X     Accounts Pay...                        40,000.00
      Check             07/01/2019   4969            Szymon Wolyniec                   reimb                      X     Parking & Tolls                            10.75
      Check             07/01/2019   4970            Szymon Wolyniec                   reimb                      X     Parking & Tolls                            10.75
      Check             07/01/2019   4971            Szymon Wolyniec                   reimb                      X     Parking & Tolls                            10.75
      Check             07/01/2019   4967            Szymon Wolyniec                   reimb for travel           X     Travel & Fees                              81.00
      Check             07/01/2019   4962            MAXCOR INC                        MP 06.21.19                X     Subcontructors                            592.00
      Check             07/01/2019   4966            Maciej Wolyniec                   MP 06.14.19                X     Consulting Fees                         1,250.00
      Check             07/01/2019   4964            MAXCOR INC                        MP 06.14.19                X     Subcontructors                          2,568.00
      Check             07/01/2019   4973            Elkwood Inc.                      MP 06/15-06/...            X     Subcontructors                          2,940.00
      Bill Pmt -Check   07/01/2019   4993            AR CONSULTING ENGINEER ...        CHECK PAID                 X     Accounts Pay...                         7,500.00
      Bill Pmt -Check   07/01/2019   4992            Zin Electrical Inc                1 Nassan P 2               X     Accounts Pay...                        31,500.00
      Bill Pmt -Check   07/01/2019   4991            Elkwood Inc.                      CHECK PAID                 X     Accounts Pay...                        15,907.50
      Bill Pmt -Check   07/01/2019                   CONCRETE WORK CORP                OUTGOING ...               X     Accounts Pay...                       181,644.08
      Check             07/01/2019   4924            ADS WINDOW INC                    Inv #8                     X     Accounts Pay...                        68,650.00
      Bill Pmt -Check   07/01/2019                   ADS WINDOW INC                    QuickBooks ...             X     Accounts Pay...               0.00
      Check             07/01/2019                   Web Transfer-7659                 TRANSFER ...               X     Signature Gen...                      100,001.00
      Check             07/02/2019   4994            STANDARD SECURIT INSURA...        pOL. 01.01.1...            X     Disability Insur...                     2,609.02
      Bill Pmt -Check   07/02/2019   4995            DIAMOND MAIDS                     CHECK PAID                 X     Accounts Pay...                           261.30
      Check             07/02/2019   4929            GBL MECHANICAL INC                App. #1                    X     Subcontructors                          7,605.00
      Check             07/02/2019   4949            DIAMOND MAIDS                     Inv#1085                   X     Cleaing & Lau...                          261.30
      Check             07/02/2019   4950            OXFORD HEALTH PLAN                Inv #0709780               X     Health Insuran...                         925.80
      Check             07/02/2019   4952            BIM CORP INC                      001-34430,1...             X     Construction ...                        9,205.82
      Check             07/02/2019   4957            MARJAM SUPPLY CO                  1186784-00; ...            X     Construction ...                        2,738.89
      Check             07/02/2019   4960            DIAMOND MAIDS                     Inv #1086                  X     Cleaing & Lau...                        1,992.41
      Bill Pmt -Check   07/02/2019                   CALL A HEAD CORP                  QuickBooks ...             X     Accounts Pay...               0.00
      Check             07/02/2019                   CON ED                            ACH DEBIT ...              X     Electricity                             1,771.94
      Check             07/03/2019   5002            Maciej Wolyniec                   06.28.19                   X     Consulting Fees                         1,250.00
      Check             07/03/2019   5001            Szymon Wolyniec                   MP 6.28.19                 X     Consulting Fees                         2,800.00
      Bill Pmt -Check   07/03/2019   4997            GROWTH DYNAMICS LLC               CHECK PAID                 X     Accounts Pay...                         2,000.00
      Check             07/03/2019   5003            Szymon Wolyniec                   CHECK PAID                 X     -SPLIT-                                   754.75
      Check             07/03/2019   5004            Szymon Wolyniec                   CHECK PAID                 X     -SPLIT-                                   601.35
      Check             07/03/2019   5005            Szymon Wolyniec                   CHECK PAID                 X     Travel & Fees                             120.50
      Check             07/03/2019   5006            Szymon Wolyniec                   Reimb                      X     Other Constru...                          152.39
      Check             07/03/2019   5007            Szymon Wolyniec                   CHECK PAID                 X     Construction ...                           50.95
      Check             07/03/2019   4998            MAXCOR INC                        MP 06.28.19                X     Subcontructors                          2,800.00
      Check             07/03/2019   4999            MAXCOR INC                        MP 06.28.19                X     Subcontructors                          3,456.00
      Check             07/03/2019   5000            MAXCOR INC                        MP 06.28.19                X     Subcontructors                            280.00
      Check             07/03/2019   4996            Elkwood Inc.                      MP 06/22-06/...            X     Subcontructors                          2,940.00
      Check             07/03/2019   4400            Lanulot Home Owners               Alens Person...            X     Shareholder D...                          350.00
      Check             07/03/2019   4925            LONG ISLAND APPLIANCE W...        022-1548696...             X     Construction ...                       34,127.96
      Check             07/09/2019   5009            535 Eight Avenue LLC              July 2019                  X     Rent Expense                           39,974.12
      Bill Pmt -Check   07/09/2019   5010            DIAMOND MAIDS                     CHECK PAID                 X     Accounts Pay...                           152.43
      Check             07/09/2019   5011            BANK DIRECT CAPITAL FINA...       LOAN 782889                X     Loan 782889                            28,063.64
      Bill Pmt -Check   07/09/2019   5008            WASTE CONNECTIONS                                            X     Accounts Pay...                           414.00
      Bill Pmt -Check   07/09/2019                   OXFORD HEALTH PLAN                QuickBooks ...             X     Accounts Pay...               0.00
      Check             07/10/2019                   NYC Dept of Finance               CRT Penalties              X     Fines                                     259.34
      Check             07/10/2019   4947            MAZEL DAY SCHOOL                  Inv # 14 /ann...           X     Shareholder D...                        5,000.00
      Check             07/10/2019   4948            Brendan McBride                   lunch & one ...            X     Business Dev...                           200.00
      Check             07/11/2019   5031            MAXCOR INC                        MP 07.05.19                X     Subcontructors                          3,456.00
      Check             07/11/2019   5014            Elkwood Inc.                      MP 06.26.19                X     Subcontructors                          2,730.00
      Check             07/11/2019   5030            MAXCOR INC                        MP                         X     Subcontructors                            840.00
      Check             07/11/2019   5034            MAXCOR INC                        MP                         X     Subcontructors                            840.00
      Check             07/11/2019   5032            MAXCOR INC                        MP                         X     Subcontructors                            280.00
      Check             07/11/2019   5029            Szymon Wolyniec                   reimb                      X     Construction ...                          698.28
      Check             07/11/2019   5028            Szymon Wolyniec                   reimb                      X     Construction ...                           67.17
      Check             07/11/2019   5027            Szymon Wolyniec                   reimb                      X     Travel & Fees                             105.00
      Check             07/11/2019   5026            Szymon Wolyniec                   reimb                      X     Construction ...                           90.21
      Bill Pmt -Check   07/11/2019   5025            Bright Architecture               CHECK PAID                 X     Accounts Pay...                         4,644.00
      Bill Pmt -Check   07/11/2019   5022            DE LAGE LANDEN FINANCIAL...       CHECK PAID                 X     Accounts Pay...                         1,488.19
      Bill Pmt -Check   07/11/2019   5016            NIGERTECH SERVICES INC            CHECK PAID                 X     Accounts Pay...                         4,000.00
      Bill Pmt -Check   07/11/2019   5017            New York Insulation INC           As per contract            X     Accounts Pay...                        41,000.00
      Bill Pmt -Check   07/11/2019   5018            M & B RENOVATION CORP             App.#1                     X     Accounts Pay...                        13,199.25
      Bill Pmt -Check   07/11/2019   5019            Worldwide Environmental Prod...   CHECK PAID                 X     Accounts Pay...                        22,950.00
      Bill Pmt -Check   07/11/2019   5020            S & S Roofing INC                 as per inv #7...           X     Accounts Pay...                        20,740.00
      Bill Pmt -Check   07/11/2019   5024            CONTROL POINT ASSOC               CHECK PAID                 X     Accounts Pay...                        10,500.00
      Check             07/11/2019   5035            Szymon Wolyniec                   MP 07.05.19                X     -SPLIT-                                 2,800.00
      Check             07/11/2019   5036            Maciej Wolyniec                   MP 07.05.19                X     -SPLIT-                                 1,250.00
      Check             07/11/2019                   INFINITIAUTO LEASE 2              ACH DEBIT I...             X     Car Lease Exp                             495.28
      Bill Pmt -Check   07/11/2019   5015            Nordest Services LLC                                         X     Accounts Pay...                        23,597.00

                                                                                                                                                                 Page 3
           19-23534-rdd              Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                                           Main Document
                                                                  Pg 47 of 50
5:14 PM                                                                    INSPIRON INC
09/12/19                                                         Transactions by Account
Accrual Basis                                                            As of August 25, 2019


             Type          Date       Num     Adj                 Name                      Memo           Class   Clr         Split         Debit          Credit

      Check             07/11/2019                   Innovative Accounting Solutions                               X     Accounting Fe...                     11,300.00
      Check             07/12/2019   5037            BRIAN ESCOBAR                      Refferal                   X     Advertising & ...                     2,000.00
      Check             07/12/2019   5021            NYC Department of Transportat...   car #201945 ...            X     Fines                                    40.00
      Bill Pmt -Check   07/12/2019   5038            New York Insulation INC            CHECK PAID                 X     Accounts Pay...                      25,900.00
      Bill Pmt -Check   07/12/2019   5040            ORBIT PLUMBING & HEATIN...         Deposit/mobil...           X     Accounts Pay...                      11,300.00
      Bill Pmt -Check   07/12/2019   5041            VELU GENERAL CONTRACTI...          CHECK PAID                 X     Accounts Pay...                      20,000.00
      Bill Pmt -Check   07/12/2019   5039            Zin Electrical Inc                 Contr. Sum                 X     Accounts Pay...                      21,700.00
      Bill Pmt -Check   07/12/2019   5042            New York Insulation INC            Deposit                    X     Accounts Pay...                       8,982.19
      Bill Pmt -Check   07/12/2019                   Zin Electrical Inc                 QuickBooks ...             X     Accounts Pay...             0.00
      Check             07/12/2019   4822            CHRIS SELLITO                      supply reimb               X     Construction ...                        293.84
      Check             07/12/2019   4857            CHRIS SELLITO                      client meetin...           X     Business Dev...                          34.75
      Bill Pmt -Check   07/14/2019   5045            OXFORD HEALTH PLAN                 08/01-08/31/19             X     Accounts Pay...                       6,666.01
      Bill Pmt -Check   07/15/2019   5044            OXFORD HEALTH PLAN                 08/01-08/31/19             X     Accounts Pay...                       1,426.99
      Check             07/15/2019   4926            MICHAEL D FUMEI                    Bllubcam soft...           X     Computer & In...                        379.97
      Check             07/15/2019   4928            A & G DELTA Roofing                Inv #1                     X     Subcontructors                        2,500.00
      Bill Pmt -Check   07/16/2019   5043            OXFORD HEALTH PLAN                 08/01-08/31/9              X     Accounts Pay...                         800.78
      Bill Pmt -Check   07/18/2019   5057            CARDELLA WASTE                     CHECK PAID                 X     Accounts Pay...                       2,240.00
      Bill Pmt -Check   07/18/2019   5073            VELU GENERAL CONTRACTI...          CHECK PAID                 X     Accounts Pay...                      29,300.00
      Bill Pmt -Check   07/18/2019   5075            custom granite & marble            CHECK PAID                 X     Accounts Pay...                      30,272.61
      Bill Pmt -Check   07/18/2019   5052            DDS MECHANICAL PLUMBIN...          CHECK PAID                 X     Accounts Pay...                      40,972.50
      Bill Pmt -Check   07/18/2019   5055            ELITE FLOORING LLC                 Inv date 11/2...           X     Accounts Pay...                      40,000.00
      Bill Pmt -Check   07/18/2019   5049            Empire Cabinets & Marble INC       as per contra...           X     Accounts Pay...                      54,531.00
      Bill Pmt -Check   07/18/2019   5074            M & S STEEL FABRICATORS I...       CHECK PAID                 X     Accounts Pay...                      23,000.00
      Check             07/18/2019   5065            Elkwood Inc.                       MP 07.06.19                X     Subcontructors                        2,940.00
      Check             07/18/2019   5060            Szymon Wolyniec                    REIMB                      X     Construction ...                         81.44
      Check             07/18/2019   5061            Szymon Wolyniec                    PARKING TI...              X     VIOLATIONS                              115.00
      Check             07/18/2019   5062            Szymon Wolyniec                    REIMB                      X     -SPLIT-                                 550.25
      Check             07/18/2019   5063            Szymon Wolyniec                    CHECK PAID                 X     -SPLIT-                                 464.21
      Check             07/18/2019   5064            Szymon Wolyniec                    CHECK PAID                 X     -SPLIT-                                 469.15
      Check             07/18/2019   5072            Szymon Wolyniec                    07.12.19                   X     -SPLIT-                               2,800.00
      Check             07/18/2019   5066            MAXCOR INC                         MP 07.12.19                X     Subcontructors                        1,400.00
      Check             07/18/2019   5067            MAXCOR INC                         MP 07.12.19                X     Subcontructors                        2,320.00
      Check             07/18/2019   5068            MAXCOR INC                         MP 07.12.19                X     Subcontructors                        1,540.00
      Check             07/18/2019   5069            MAXCOR INC                         MP 07.12.19                X     Subcontructors                          560.00
      Bill Pmt -Check   07/18/2019   5046            BROTHERS ACM DRYWALL               to confirm date            X     Accounts Pay...                      17,707.00
      Bill Pmt -Check   07/18/2019   5047            BROTHERS ACM DRYWALL               to confirm date            X     Accounts Pay...                      27,000.00
      Bill Pmt -Check   07/18/2019   5054            BROTHERS ACM DRYWALL               to confirm date            X     Accounts Pay...                      50,000.00
      Check             07/19/2019                   MAVRIDES MOYAL PACKMAN...          OUTGOING ...               X     Legal Fees                            2,500.00
      Bill Pmt -Check   07/19/2019                   3-INDUSTRIES CORP                  OUTGOING ...               X     Accounts Pay...                     144,625.50
      Check             07/22/2019   5076            Avenir Publishing INC              Inv #DDC8304               X     Advertising & ...                     1,100.00
      Check             07/22/2019   5070            Maciej Wolyniec                    07.12.19                   X     Consulting Fees                       1,250.00
      Check             07/23/2019   5071            Maciej Wolyniec                    07.12.19                   X     Consulting Fees                         250.00
      Check             07/25/2019   5088            Szymon Wolyniec                    07.13.19                   X     Construction ...                        124.05
      Check             07/25/2019   5089            Szymon Wolyniec                    07/19/19                   X     Travel & Fees                           180.17
      Check             07/25/2019   5087            Szymon Wolyniec                    CHECK PAID                 X     Travel & Fees                           435.36
      Check             07/25/2019   5080            Elkwood Inc.                       07/13/19                   X     Subcontructors                        3,150.00
      Check             07/25/2019   5081            MAXCOR INC                         MP 07.19.19                X     Subcontructors                        1,120.00
      Check             07/25/2019   5082            MAXCOR INC                         MP 07.19.19                X     Subcontructors                        2,056.00
      Check             07/25/2019   5083            MAXCOR INC                         MP 07.19.19                X     Subcontructors                        1,960.00
      Check             07/25/2019   5084            MAXCOR INC                         MP 07.19.19                X     Subcontructors                          560.00
      Check             07/25/2019   5085            Szymon Wolyniec                    CHECK PAID                 X     -SPLIT-                               2,800.00
      Check             07/25/2019   5086            Maciej Wolyniec                    CHECK PAID                 X     -SPLIT-                               1,250.00
      Check             07/25/2019                   TRANSITCHEKBENEFIT                 ACH DEBIT ...              X     Transit Checks                        1,376.01
      Check             07/26/2019   5077            RONALD VAISMAN                     reimb                      X     Construction ...                        633.00
      Bill Pmt -Check   07/29/2019   5101            American Security                  CHECK PAID                 X     Accounts Pay...                       2,000.00
      Bill Pmt -Check   07/29/2019                   FAIRMONT INSURANCE CORP            ACH DEBIT ...              X     Accounts Pay...                      11,704.90
      Bill Pmt -Check   07/29/2019                   FAIRMONT INSURANCE CORP            ACH DEBIT ...              X     Accounts Pay...                         250.00
      Check             07/29/2019   5100            target security system llc                                          Subcontructors                       10,787.00
      Bill Pmt -Check   07/29/2019   5114            RITE TECHNICAL SERVICES I...       CHECK PAID                 X     Accounts Pay...                      21,212.50
      Bill Pmt -Check   07/29/2019   5115            ORBIT PLUMBING & HEATIN...         as per John                X     Accounts Pay...                      15,000.00
      Bill Pmt -Check   07/29/2019   5116            CS BRIDGE CORP                                                      Accounts Pay...                       4,300.13
      Bill Pmt -Check   07/29/2019   5120            CONCRETE WORK CORP                 CHECK PAID                 X     Accounts Pay...                       9,500.00
      Bill Pmt -Check   07/29/2019   5121            Deer Park RENTAL EQUIPMENT         CHECK PAID                 X     Accounts Pay...                       9,500.00
      Bill Pmt -Check   07/29/2019                   MARJAM SUPPLY CO                   ACH DEBIT ...              X     Accounts Pay...                       1,820.52
      Bill Pmt -Check   07/29/2019   5123            NIGERTECH SERVICES INC                                              Accounts Pay...                         500.00
      Bill Pmt -Check   07/29/2019   5124            VENUS FIRE PROTECTIon & s...                                        Accounts Pay...                         701.03
      Bill Pmt -Check   07/29/2019   5105            CALL A HEAD CORP                                                    Accounts Pay...                         794.12
      Bill Pmt -Check   07/29/2019   5106            FLASH REPROGRAPH                                                    Accounts Pay...                          45.15
      Bill Pmt -Check   07/29/2019   5110            New York Insulation INC                                             Accounts Pay...                      24,017.81
      Bill Pmt -Check   07/29/2019   5111            Colgate Rental Corp                                                 Accounts Pay...                       3,527.56
      Bill Pmt -Check   07/29/2019   5112            CS BRIDGE CORP                                                      Accounts Pay...                         871.00
      Bill Pmt -Check   07/29/2019   5079            HARRIS WATER MAIN & SEW...         CHECK PAID                 X     Accounts Pay...                       9,925.00
      Bill Pmt -Check   07/29/2019   5096            Empire Cabinets & Marble INC       CHECK PAID                 X     Accounts Pay...                      13,288.75
      Bill Pmt -Check   07/29/2019   5097            VELU GENERAL CONTRACTI...          CHECK PAID                 X     Accounts Pay...                      26,297.92
      Bill Pmt -Check   07/29/2019   5098            Marvel Contracting Service, Inc.                                    Accounts Pay...                       7,000.00
      Bill Pmt -Check   07/29/2019   5091            DIAMOND MAIDS                      CHECK PAID                 X     Accounts Pay...                         783.90
      Bill Pmt -Check   07/29/2019   5092            Site Safety LLC.                   CHECK PAID                 X     Accounts Pay...                         135.00
      Bill Pmt -Check   07/29/2019   5149            City Lamber Inc                    CHECK PAID                 X     Accounts Pay...                         917.82
      Bill Pmt -Check   07/29/2019   5148            CS BRIDGE CORP                     CHECK PAID                 X     Accounts Pay...                         435.50
      Bill Pmt -Check   07/29/2019   5147            United Rentals                     CHECK PAID                 X     Accounts Pay...                       3,021.08
      Bill Pmt -Check   07/29/2019   5146            Worldwide Environmental Prod...    CHECK PAID                 X     Accounts Pay...                      11,175.00
      Bill Pmt -Check   07/29/2019   5145            Colgate Rental Corp                CHECK PAID                 X     Accounts Pay...                       3,585.27
      Bill Pmt -Check   07/29/2019   5144            FLASH REPROGRAPH                   CHECK PAID                 X     Accounts Pay...                         800.55
      Bill Pmt -Check   07/29/2019   5143            MARJAM SUPPLY CO                   CHECK PAID                 X     Accounts Pay...                         661.21
      Bill Pmt -Check   07/29/2019   5142            BIM CORP INC                       CHECK PAID                 X     Accounts Pay...                       2,472.50
      Bill Pmt -Check   07/29/2019   5127            Cassone Leasing                    CHECK PAID                 X     Accounts Pay...                       1,328.45
      Bill Pmt -Check   07/29/2019   5129            Metropolis Group Inc               CHECK PAID                 X     Accounts Pay...                       1,500.00
      Bill Pmt -Check   07/29/2019   5125            MARJAM SUPPLY CO                   CHECK PAID                 X     Accounts Pay...                          60.54
      Bill Pmt -Check   07/29/2019   5128            United Rentals                     CHECK PAID                 X     Accounts Pay...                      10,848.05
      Check             07/29/2019   5117            Elkwood Inc.                       CHECK PAID                 X     Travel & Fees                           679.40
      Check             07/29/2019   5118            Elkwood Inc.                       reimb                      X     Construction ...                        295.09

                                                                                                                                                                Page 4
           19-23534-rdd              Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                                           Main Document
                                                                  Pg 48 of 50
5:14 PM                                                                    INSPIRON INC
09/12/19                                                         Transactions by Account
Accrual Basis                                                            As of August 25, 2019


             Type          Date       Num     Adj                 Name                      Memo           Class   Clr         Split         Debit          Credit

      Check             07/29/2019   5119            Elkwood Inc.                       CHECK PAID                 X     -SPLIT-                               1,735.69
      Bill Pmt -Check   07/29/2019   5090            THE SHERWIN WILLIAMS CO.           CHECK PAID                 X     Accounts Pay...                       3,586.36
      Bill Pmt -Check   07/29/2019   5107            VENUS FIRE PROTECTIon & s...                                        Accounts Pay...                       1,067.94
      Bill Pmt -Check   07/29/2019   5108            Core Tech Associates Corp                                           Accounts Pay...                         575.00
      Bill Pmt -Check   07/29/2019                   FAIRMONT INSURANCE CORP            ACH DEBIT ...              X     Accounts Pay...                      11,704.90
      Bill Pmt -Check   07/29/2019   5136            3-INDUSTRIES CORP                  Contract                   X     Accounts Pay...                      67,500.00
      Bill Pmt -Check   07/29/2019   5140            AR CONSULTING ENGINEER ...         CHECK PAID                 X     Accounts Pay...                      10,000.00
      Bill Pmt -Check   07/29/2019   5104            ARK Builder Corp                   CHECK PAID                 X     Accounts Pay...                      17,100.00
      Bill Pmt -Check   07/29/2019   5138            Zin Electrical Inc                 1 Nassan P 2               X     Accounts Pay...                      63,000.00
      Bill Pmt -Check   07/29/2019   5139            RITE TECHNICAL SERVICES I...       contract                   X     Accounts Pay...                      94,050.00
      Bill Pmt -Check   07/29/2019   5137            ORBIT PLUMBING & HEATIN...         CHECK PAID                 X     Accounts Pay...                      32,000.00
      Bill Pmt -Check   07/29/2019   5135            HI-TECH METAL SOLUTIONS            CONTRACT                   X     Accounts Pay...                      92,700.00
      Bill Pmt -Check   07/29/2019   5103            HI-TECH METAL SOLUTIONS            CONTRACT                   X     Accounts Pay...                       4,500.00
      Bill Pmt -Check   07/29/2019   5102            US ALFATECH OF NY CORP             CHECK PAID                 X     Accounts Pay...                      12,262.00
      Bill Pmt -Check   07/29/2019   5130            Deer Park RENTAL EQUIPMENT         $614,279.56-...            X     Accounts Pay...                      41,439.11
      Bill Pmt -Check   07/29/2019   5131            Deer Park RENTAL EQUIPMENT         $614,279.56-...            X     Accounts Pay...                     131,238.23
      Bill Pmt -Check   07/29/2019   5133            Elkwood Inc.                       CHECK PAID                 X     Accounts Pay...                      23,152.00
      Bill Pmt -Check   07/29/2019   5099            Zin Electrical Inc                 Need contrac...            X     Accounts Pay...                      12,760.20
      Check             07/29/2019   4904            Worldwide Environmental Prod...    Inv #11089; 1...           X     Construction ...                      2,125.00
      Check             07/29/2019   5078            RONALD VAISMAN                     reimb                      X     Construction ...                      8,506.02
      Bill Pmt -Check   07/29/2019   5132            CONCRETE WORK CORP                                            X     Accounts Pay...                     127,512.23
      Check             07/30/2019   5150            535 Eight Avenue LLC               CHECK PAID                 X     Rent Expense                            750.00
      Check             07/30/2019   5151            Jerome Robinson                    535 8th ave 1...                 Legal Fees                            1,000.00
      Bill Pmt -Check   07/30/2019   5152            MARJAM SUPPLY CO                   CHECK PAID                 X     Accounts Pay...                         862.86
      Bill Pmt -Check   07/30/2019   5109            VELU GENERAL CONTRACTI...          CHECK PAID                 X     Accounts Pay...                      10,000.00
      Check             07/30/2019   5161            Szymon Wolyniec                    MP 7-26-19                 X     -SPLIT-                               2,800.00
      Check             07/30/2019   5163            Elkwood Inc.                       MP                         X     Subcontructors                        2,730.00
      Check             07/30/2019   5153            Szymon Wolyniec                    REIMB                      X     Construction ...                        345.00
      Check             07/30/2019   5154            Szymon Wolyniec                                               X     Office Expense                           40.00
      Check             07/30/2019   5155            Szymon Wolyniec                                               X     Construction ...                        289.52
      Check             07/30/2019   5156            Szymon Wolyniec                    REIM                       X     Construction ...                        726.94
      Check             07/30/2019   5157            MAXCOR INC                         MP 07.19.19                X     Subcontructors                        1,260.00
      Check             07/30/2019   5158            MAXCOR INC                         MP                         X     Subcontructors                        1,152.00
      Check             07/30/2019   5159            MAXCOR INC                         MP                         X     Subcontructors                        2,864.00
      Check             07/30/2019   5160            MAXCOR INC                         MP                         X     Subcontructors                          560.00
      Check             07/30/2019   5162            Szymon Wolyniec                                               X     -SPLIT-                               1,250.00
      Bill Pmt -Check   07/31/2019                   EXPRESSIVE LIGHTING INC            QuickBooks ...             X     Accounts Pay...             0.00
      Check             07/31/2019                   Innovative Accounting Solutions    ACH DEBIT I...             X     Accounting Fe...                      5,000.00
      Bill Pmt -Check   07/31/2019                   3-INDUSTRIES CORP                  QuickBooks ...                   Accounts Pay...             0.00
      Bill Pmt -Check   07/31/2019                   ADS WINDOW INC                     QuickBooks ...                   Accounts Pay...             0.00
      Bill Pmt -Check   07/31/2019                   AR CONSULTING ENGINEER ...         QuickBooks ...                   Accounts Pay...             0.00
      Bill Pmt -Check   07/31/2019                   Empire Cabinets & Marble INC       QuickBooks ...                   Accounts Pay...             0.00
      Bill Pmt -Check   07/31/2019                   HI-TECH METAL SOLUTIONS            QuickBooks ...                   Accounts Pay...             0.00
      Bill Pmt -Check   07/31/2019                   New York Insulation INC            QuickBooks ...                   Accounts Pay...             0.00
      Bill Pmt -Check   07/31/2019                   RITE TECHNICAL SERVICES I...       QuickBooks ...                   Accounts Pay...             0.00
      Bill Pmt -Check   07/31/2019                   S & S Roofing INC                  QuickBooks ...                   Accounts Pay...             0.00
      Bill Pmt -Check   07/31/2019                   VELU GENERAL CONTRACTI...          QuickBooks ...                   Accounts Pay...             0.00
      Bill Pmt -Check   08/01/2019   5164            GROWTH DYNAMICS LLC                Corporate Co...            X     Accounts Pay...                       2,000.00
      Check             08/01/2019                   CON ED                             ACH DEBIT ...              X     Electricity                           1,963.48
      Check             08/01/2019   5165            Momentum Advisor Services          Inv #2509                  X     Consulting Fees                       5,000.00
      Bill Pmt -Check   08/02/2019   5168            van communications corp            CHECK PAID                 X     Accounts Pay...                       9,369.05
      Bill Pmt -Check   08/02/2019   5171            BROTHERS ACM DRYWALL               to confirm date            X     Accounts Pay...                      13,350.00
      Check             08/02/2019   5166            Jerome Robinson                    535 8th ave 1...           X     Legal Fees                            1,000.00
      Bill Pmt -Check   08/02/2019   5167            ADS WINDOW INC                                                X     Accounts Pay...                      17,280.00
      Bill Pmt -Check   08/05/2019   5172            Loconsolo Paints                   CHECK PAID                 X     Accounts Pay...                       3,431.34
      Bill Pmt -Check   08/05/2019   5169            GOLIATH CONTRACTING LLC            CHECK PAID                 X     Accounts Pay...                      15,000.00
      Bill Pmt -Check   08/05/2019                   ROSE MECHANICAL CORP               QuickBooks ...             X     Accounts Pay...             0.00
      Bill Pmt -Check   08/06/2019   5059            TOWN APPLIANCE                     check # 5059...            X     Accounts Pay...                      50,000.00
      Bill Pmt -Check   08/06/2019   5170            ThyssenKrupp Elevator                                         X     Accounts Pay...                      22,438.61
      Bill Pmt -Check   08/07/2019   5178            DIAMOND MAIDS                      CHECK PAID                 X     Accounts Pay...                         261.30
      Bill Pmt -Check   08/07/2019                   City SAFETY COMPLIANCE C...        QuickBooks ...             X     Accounts Pay...             0.00
      Check             08/07/2019   4401            Lancelot homeowners associati...   CHECK PAID                 X     Shareholder D...                        350.00
      Bill Pmt -Check   08/09/2019                   PRO-TECT CONSTRUCTION ...          OUTGOING ...               X     Accounts Pay...                       2,517.55
      Bill Pmt -Check   08/09/2019                   GOLIATH CONTRACTING LLC            QuickBooks ...             X     Accounts Pay...             0.00
      Check             08/09/2019                   Wire Transfer                      TRANSFER ...               X     Signature Gen...                    101,000.00
      Bill Pmt -Check   08/12/2019   5198            ROSE MECHANICAL CORP               CHECK PAID                 X     Accounts Pay...                      75,000.00
      Check             08/12/2019   5181            BRIAN ESCOBAR                      CHECK PAID                 X     Accounts Pay...                       2,800.00
      Check             08/12/2019   5180            BRIAN ESCOBAR                      CHECK PAID                 X     Accounts Pay...                       2,500.00
      Bill Pmt -Check   08/12/2019                   CONTROL POINT ASSOC                QuickBooks ...             X     Accounts Pay...             0.00
      Check             08/12/2019   5182            BRIAN ESCOBAR                      Reimbursem...              X     Office Supplies                         231.52
      Check             08/12/2019   5184            RONALD VAISMAN                     CHECK PAID                 X     -SPLIT-                               4,356.08
      Bill Pmt -Check   08/12/2019                   Midwood Doors                      QuickBooks ...             X     Accounts Pay...             0.00
      Bill Pmt -Check   08/12/2019                   Mcmaster-carr                      QuickBooks ...             X     Accounts Pay...             0.00
      Bill Pmt -Check   08/12/2019                   HILTI INC                          QuickBooks ...             X     Accounts Pay...             0.00
      Bill Pmt -Check   08/12/2019                   CC EXPEDITING SERVICES C...        QuickBooks ...             X     Accounts Pay...             0.00
      Check             08/13/2019                   MARJAM SUPPLY CO                   1190818, 11...             X     Construction ...                     19,507.40
      Check             08/13/2019                   INFINITIAUTO LEASE 2               ACH DEBIT I...             X     Car Lease Exp                           495.28
      Check             08/15/2019   5185            Zisholtz & Zisholtz                Attorney for ...           X     Legal Fees                           50,000.00
      Check             08/15/2019   5187            ENDRI JASA                         reimb                            Construction ...                        823.19
      Check             08/15/2019   5188            ENDRI JASA                         reimb                            Construction ...                         76.00
      Check             08/15/2019   5189            ENDRI JASA                         reimb                            Construction ...                        108.79
      Check             08/15/2019   5194            Scott Gaddis                       reimb                      X     Construction ...                        171.54
      Check             08/15/2019   5196            RONALD VAISMAN                     CHECK PAID                 X     Travel & Fees                         5,439.51
      Bill Pmt -Check   08/15/2019   5199            VELU GENERAL CONTRACTI...          no invoice                 X     Accounts Pay...                      34,000.00
      Bill Pmt -Check   08/15/2019   5200            Zin Electrical Inc                 CHECK PAID                 X     Accounts Pay...                      16,000.00
      Bill Pmt -Check   08/15/2019   5201            ELITE FLOORING LLC                 no invoce                  X     Accounts Pay...                      25,000.00
      Bill Pmt -Check   08/15/2019   5202            CALL A HEAD CORP                   CHECK PAID                 X     Accounts Pay...                         971.34
      Bill Pmt -Check   08/15/2019                   TOWN APPLIANCE                     sales order                X     Accounts Pay...                      18,688.14
      Bill Pmt -Check   08/15/2019   5204            Worldwide Environmental Prod...                                     Accounts Pay...                       6,050.00
      Bill Pmt -Check   08/15/2019   5205            William Vitacco Associates LTD.    includes 141...                  Accounts Pay...                       2,100.00
      Check             08/15/2019   5206            OXFORD HEALTH PLAN                 455765                     X     Health Insuran...                     2,140.49

                                                                                                                                                                Page 5
           19-23534-rdd                    Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                                            Main Document
                                                                        Pg 49 of 50
5:14 PM                                                                           INSPIRON INC
09/12/19                                                               Transactions by Account
Accrual Basis                                                                   As of August 25, 2019


             Type                Date       Num     Adj                 Name                       Memo           Class   Clr         Split         Debit          Credit

      Bill Pmt -Check        08/15/2019    5207            Loconsolo Paints                                                     Accounts Pay...                       4,245.98
      Bill Pmt -Check        08/15/2019    5208            Empire Cabinets & Marble INC        CHECK PAID                 X     Accounts Pay...                       5,742.50
      Bill Pmt -Check        08/15/2019    5209            GP LANDSCAPING                      no bill                    X     Accounts Pay...                      15,000.00
      Bill Pmt -Check        08/15/2019    5210            Marvel Contracting Service, Inc.                                     Accounts Pay...                       5,390.00
      Bill Pmt -Check        08/15/2019    5211            DDS MECHANICAL PLUMBIN...           Contract Appl...           X     Accounts Pay...                      11,790.00
      Bill Pmt -Check        08/15/2019    5212            Zin Electrical Inc                  Reverse of G...            X     Accounts Pay...                      12,816.00
      Bill Pmt -Check        08/15/2019    5213            TSA Builders Corp                   CHECK PAID                 X     Accounts Pay...                       3,800.00
      Bill Pmt -Check        08/15/2019    5215            Advantage Reprographics             CHECK PAID                 X     Accounts Pay...                          70.68
      Bill Pmt -Check        08/15/2019    5216            William Vitacco Associates LTD.     invoices #14...                  Accounts Pay...                       4,900.00
      Bill Pmt -Check        08/15/2019    5218            ThyssenKrupp Elevator               Appl. #7                   X     Accounts Pay...                      12,009.19
      Check                  08/15/2019    5219            RONALD VAISMAN                      Reimbursem...              X     Construction ...                        857.94
      Bill Pmt -Check        08/15/2019    5220            VELU GENERAL CONTRACTI...           Invice dated ...           X     Accounts Pay...                      25,000.00
      Check                  08/15/2019    5221            Scott Gaddis                        reimb                      X     Construction ...                        350.04
      Check                  08/15/2019    5222            RONALD VAISMAN                      CHECK PAID                 X     Travel & Fees                         1,264.44
      Check                  08/15/2019    5223            RONALD VAISMAN                      CHECK PAID                 X     Travel & Fees                           518.25
      Check                  08/15/2019    5224            RONALD VAISMAN                      CHECK PAID                 X     Travel & Fees                           420.10
      Check                  08/15/2019    5225            Scott Gaddis                        reimb                      X     Construction ...                         59.73
      Check                  08/15/2019    5227            Wasserman Grubin & Rogers L...      3311-005M,1...             X     Legal Fees                           39,551.42
      Check                  08/15/2019    5228            OXFORD HEALTH PLAN                  0720631 - De...            X     Health Insuran...                       800.78
      Check                  08/15/2019    5229            OXFORD HEALTH PLAN                  54141735                   X     Health Insuran...                     5,454.01
      Check                  08/15/2019                    Kirby, Aisner & Curley              Retainer wire              X     Legal Fees                           40,000.00
      Bill Pmt -Check        08/15/2019    5230            Silver Cup Scaffolding              Appl. 3                    X     Accounts Pay...                      27,792.00
      Bill Pmt -Check        08/15/2019    5231            3-INDUSTRIES CORP                   CHECK PAID                 X     Accounts Pay...                      26,164.51
      Bill Pmt -Check        08/15/2019    5232            US ALFATECH OF NY CORP              App. #5                    X     Accounts Pay...                      14,828.40
      Bill Pmt -Check        08/15/2019    5233            3-INDUSTRIES CORP                                              X     Accounts Pay...                      29,532.13
      Bill Pmt -Check        08/15/2019    5234            HI-TECH METAL SOLUTIONS             Reverse of G...            X     Accounts Pay...                       8,775.00
      Bill Pmt -Check        08/15/2019                    HI-TECH METAL SOLUTIONS             QuickBooks ...             X     Accounts Pay...             0.00
      Bill Pmt -Check        08/15/2019                    ARK Builder Corp                    QuickBooks ...             X     Accounts Pay...             0.00
      Bill Pmt -Check        08/15/2019    5235            ARK Builder Corp                    Reverse of G...            X     Accounts Pay...                      32,279.18
      Check                  08/15/2019    5236            120 JAVA, LLC                       masonry sco...             X     Other Constru...                        159.22
      Bill Pmt -Check        08/15/2019    5237            OTIS ELEVATOR CO                    Contract date                    Accounts Pay...                      29,360.00
      Check                  08/15/2019                    Spolizino, Smith, Buss & Jacob...   retainer                   X     Legal Fees                            5,000.00
      Check                  08/15/2019    5238            Tetra Development                   consulting/M...            X     Advertising & ...                    25,000.00
      Bill Pmt -Check        08/15/2019    5239            BROTHERS ACM DRYWALL                to confirm date            X     Accounts Pay...                       9,800.00
      Bill Pmt -Check        08/15/2019    5240            GOLIATH CONTRACTING LLC                                              Accounts Pay...                       8,750.00
      Check                  08/15/2019    5217            United Rentals                      165258676-0...             X     Rental Equipm...                     16,796.84
      Bill Pmt -Check        08/15/2019    5214            Worldwide Environmental Prod...     Inv #11634; 1...                 Accounts Pay...                       2,125.00
      Check                  08/21/2019                    TREMAR MANAGEMENT INC               OUTGOING ...               X     Subcontructors                       30,000.00
      Check                  08/23/2019    5242            GRAPHITE                            Security Dep...            X     Rental Income                         2,750.00
      Check                  08/23/2019                    Innovative Accounting Solutions                                X     Accounting Fe...                      5,000.00

      Total Signature Liberty # 8548                                                                                                                        0.00   6,138,958.77

      Signature "Banner"....9798
      Check                 05/31/2019                     OD INTEREST CHARGE                                             X     Interest Expen...                         60.49
      Check                 06/17/2019                     NYC Dept of Finance                                            X     NYC TAX                                7,693.18
      Check                 06/18/2019                     Transfer to Ac... # 9798            TRANSFER ...               X     Signature Lib...      7,693.18
      Check                 06/19/2019                     American Express                                               X     AMEX CARD ...                       117,687.23
      Check                 06/20/2019                     Transfer to Ac... # 9798            TRANSFER ...               X     Signature Lib...    117,687.23
      Check                 06/28/2019                     OD INTEREST CHARGE                                             X     Interest Expen...                        52.38
      Check                 07/19/2019                     American Express                                               X     AMEX CARD ...                        50,847.05
      Check                 07/26/2019                     Web Transfer-7659                                              X     Signature Gen...                    101,000.00
      Check                 08/19/2019                     Amex Card                                                      X     AMEX CARD ...                        32,182.81

      Total Signature "Banner"....9798                                                                                                              125,380.41      309,523.14

      Signature 619 E6TH ST 6619
      Total Signature 619 E6TH ST 6619

      Signature 76 E.Houston #0161
      Total Signature 76 E.Houston #0161

      Signature General # 7659
      Check                05/30/2019                      QuickBooks Payroll Service          Created by D...            X     Payroll Fees                              1.75
      Check                05/31/2019                      GroundUp MGMT LLC                   ACH DEBIT I...             X     -SPLIT-                               3,307.27
      Check                05/31/2019                      ONLINE XFR to 1502100196            TRANSFER ...               X     Signature Lib...    100,001.00
      Check                05/31/2019                      OD INTEREST CHARGE                  OD INTERES...              X     Interest Expen...                        30.64
      Check                06/13/2019                      QuickBooks Payroll Service          Created by D...            X     Payroll Fees                              1.75
      Check                06/14/2019                      GroundUp MGMT LLC                   ACH DEBIT I...             X     -SPLIT-                               4,345.75
      Check                06/18/2019                      Web Transfer-7659                   TRANSFER ...               X     Signature Lib...    100,001.00
      Check                06/25/2019                      intuit                                                         X     MTA                                     350.09
      Check                06/25/2019                      intuit                                                         X     MTA                                     395.29
      Check                06/25/2019                      intuit                                                         X     MTA                                     404.86
      Check                06/25/2019                      intuit                                                         X     MTA                                     406.79
      Check                06/25/2019                      intuit                                                         X     MTA                                     865.78
      Check                06/25/2019                      intuit                                                         X     MTA                                     930.35
      Check                06/25/2019                      intuit                                                         X     MTA                                     958.17
      Check                06/25/2019                      intuit                                                         X     MTA                                   1,668.27
      Check                06/25/2019                      intuit                                                         X     MTA                                   2,365.97
      Check                06/25/2019                      intuit                                                         X     MTA                                   2,512.67
      Check                06/27/2019                      QuickBooks Payroll Service          Created by D...            X     Payroll Fees                              1.75
      Check                06/28/2019                      GroundUp MGMT LLC                   ACH DEBIT I...             X     -SPLIT-                               3,307.27
      Check                06/28/2019                      OD INTEREST CHARGE                                             X     Interest Expen...                         7.54
      Check                07/01/2019                      Web Transfer-7659                   TRANSFER ...               X     Signature Lib...    100,001.00
      Check                07/11/2019                      QuickBooks Payroll Service          Created by D...            X     Payroll Fees                              1.75
      Check                07/12/2019                      GroundUp MGMT LLC                   ACH DEBIT I...             X     -SPLIT-                               3,307.27
      Check                07/18/2019                      Chase AutoPay                                                  X     Chase                                   133.54
      Check                07/25/2019                      QuickBooks Payroll Service          Created by D...            X     Payroll Fees                              1.75
      Check                07/26/2019                      GroundUp MGMT LLC                   ACH DEBIT I...             X     -SPLIT-                               3,307.27
      Check                07/26/2019                      Web Transfer-7659                                              X     Signature "Ba...    101,000.00
      Check                07/31/2019                      OD INTEREST CHARGE                                             X     Interest Expen...                           15.15
      Check                08/08/2019                      QuickBooks Payroll Service          Created by D...            X     Payroll Fees                                 1.75

                                                                                                                                                                        Page 6
           19-23534-rdd                   Doc 17         Filed 09/18/19 Entered 09/18/19 17:34:32                                      Main Document
                                                                       Pg 50 of 50
5:14 PM                                                                         INSPIRON INC
09/12/19                                                              Transactions by Account
Accrual Basis                                                                 As of August 25, 2019


              Type              Date       Num     Adj                Name                   Memo          Class   Clr         Split        Debit        Credit

      Check                  08/09/2019                   GroundUp MGMT LLC              ACH DEBIT I...            X     -SPLIT-                            3,307.27
      Check                  08/09/2019                   Wire Transfer                  TRANSFER ...              X     Signature Lib...   101,000.00
      Check                  08/22/2019                   QuickBooks Payroll Service     Created by D...           X     Payroll Fees                           3.50
      Check                  08/23/2019                   GroundUp MGMT LLC              ACH DEBIT I...            X     -SPLIT-                            4,653.42
      Check                  08/23/2019                   Upturn Consulting Inc          Direct Deposit            X     -SPLIT-                            5,038.04

      Total Signature General # 7659                                                                                                        502,003.00     41,632.67

      Signature MFHS #0196
      Total Signature MFHS #0196

   Total Signature Bank                                                                                                                     627,383.41   6,490,114.58

   Wells Fargo # 1601-0331

   Wells Fargo # 1912-8143

   Wells Fargo # 3837-9060
   Total Wells Fargo # 3837-9060

   Wells Fargo # 5099-8411

   Wells Fargo # 6666-7152
   Total Wells Fargo # 6666-7152

   Wells Fargo # 6938-9679

TOTAL                                                                                                                                       627,383.41   6,490,114.58




                                                                                                                                                              Page 7
